

Exhibit 10.12
 
CREDIT FACILITY
 
ESTABLISHED
 
BY
 
SPRING STREET PARTNERS, L.P.
 
AS LENDER
 
IN FAVOR
 
OF
 
DILIGENT BOARD MEMBER SERVICES, INC.
 
AS BORROWER

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
ARTICLE ONE INTERPRETATION
1
Section 1.01
Definitions
1
Section 1.02
United States Currency
9
Section 1.03
Interest Calculation
9
Section 1.04
Headings and Table of Contents
9
Section 1.05
References
9
Section 1.06
Number and Gender
9
Section 1.07
Maximum Interest Rate
9
Section 1.08
Schedules
10
   
ARTICLE TWO CREDIT FACILITY
11
Section 2.01
Credit Facility.
11
Section 2.02
Illegality
11
   
ARTICLE THREE PROCEDURES APPLICABLE TO BORROWINGS
11
Section 3.01
Written Instructions
11
Section 3.02
Drawdown Procedure
11
   
ARTICLE FOUR PAYMENTS
12
Section 4.01
Repayment
12
Section 4.02
Prepayment
12
Section 4.03
Payments Generally
13
Section 4.04
No Credit for Trust Funds
13
Section 4.05
Payments of Principal and Interest
13
Section 4.06
Use of Proceeds
13
Section 4.07
The Credit Facility and the Note
14
Section 4.08
Other Payment Terms
14
   
ARTICLE FIVE INTEREST, FEES AND EXPENSES
14
Section 5.01
Interest on Overdue Amounts
14
Section 5.02
Reimbursement of Expenses
14
Section 5.03
Reimbursement for Expenses
14
   
ARTICLE SIX CONDITIONS PRECEDENT
15
Section 6.01
Conditions - Credit Facility
15
Section 6.02
Waiver
17
   
ARTICLE SEVEN REPRESENTATIONS AND WARRANTIES
17
Section 7.01
Representation and Warranties
17
Section 7.02
Compliance with Securities Laws
21
Section 7.03
Disclosure
21
Section 7.04
Lender Representations and Warranties
21
Section 7.05
Survival of Representations and Warranties
22

 
 
(i)

--------------------------------------------------------------------------------

 
 
ARTICLE EIGHT COVENANTS
22
Section 8.01
Positive Covenants
22
Section 8.02
Restrictive Covenants
26
   
ARTICLE NINE SECURITY
29
Section 9.01
Security
29
Section 9.02
Further Assurances
29
   
ARTICLE TEN EVENTS OF DEFAULT
29
Section 10.01
Events of Default
29
Section 10.02
Lender May Waive
32
Section 10.03
Remedies are Cumulative
32
Section 10.04
Set-Off
33
   
ARTICLE ELEVEN ENVIRONMENTAL MATTERS
33
Section 11.01
Representations and Warranties
33
Section 11.02
Environmental Covenants
33
   
ARTICLE TWELVE GENERAL
34
Section 12.01
Notices
34
Section 12.02
Performance of Covenants by the Lender
34
Section 12.03
Indemnity
34
Section 12.04
No Set-Off or Counterclaim
35
Section 12.05
Severability
35
Section 12.06
Time of Essence
35
Section 12.07
Assignment
35
Section 12.08
Entire Agreement
35
Section 12.09
Amendments
35
Section 12.10
Governing Law
35
Section 12.11
Conflict
36
Section 12.12
Successors and Assigns
36
Section 12.13
Counterparts
36
Section 12.14
Waiver of Trial by Jury.
36

 
 
(ii)

--------------------------------------------------------------------------------

 
 
Schedule
 
Description
Schedule “A”
  -  
Form of Opinion
Schedule “B”
-
Litigation
Schedule “C”
-
Owned Properties
Schedule “D”
-
Leased Properties
Schedule “E”
-
Form of Promissory Note
Schedule “F”
-
Form of Drawdown Request
Schedule “G”
-
Permitted Encumbrances
Schedule “H”
-
Location of Assets
Schedule “I”
-
Intellectual Property
Schedule “J”
-
Licenses
Schedule “K”
-
Subsidiaries
Schedule “L”
-
Predecessor/Trade Names

 
 
(iii)

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
THIS AGREEMENT dated as of the 12th day of March, 2010.
 
BETWEEN :
 
DILIGENT BOARD MEMBER SERVICES, INC.
 
(the “Borrower”)
 
– and –
 
SPRING STREET PARTNERS, L.P.
 
(the “Lender”)

 
WITNESSES THAT in consideration of the establishment of the Credit Facility by
the Lender in favor of the Borrower and for good and valuable consideration (the
receipt and sufficiency of which are hereby mutually acknowledged), the parties
agree as follows:

 
ARTICLE ONE

 
INTERPRETATION
 
Section 1.01        Definitions
 
For the purposes of this Agreement and where the context does not otherwise
require, the following terms shall have the following meanings:
 
 
(1)
“Affiliate” of a Person means any other Person which, directly or indirectly,
controls or is controlled by or is under common control with the first Person,
and for purposes of this definition, “control” (including with correlative
meanings the terms “controlled by” and “under common control with”) means the
power to direct or cause the direction of the management and policies of any
Person, through the ownership of shares or similar equity interests.

 
 
(2)
“Agreement” means this agreement and the schedules hereto and any amendments,
restatements, modifications or supplements to this agreement or the schedules at
any time and from time to time.

 
 
(3)
“Applicable Law” means, at any time, with respect to any Person, property,
transaction or event, all applicable laws, statutes, regulations, treaties,
judgments and decrees and (insofar as they have the force of law) all applicable
official directives, rules, consents, approvals, by-laws, permits,
authorizations, guidelines, orders and policies of any Governmental Authority or
Persons having authority over any of the parties hereto.

 
 

--------------------------------------------------------------------------------

 

 
(4)
“Average Daily Balance” means, over any given period of time, the sum of the
daily principal balances of the Outstanding Borrowings as of 5:00 p.m. New York
time for each day during such time period, divided by the number of days in such
time period.

 
 
(5)
“Books and Records” mean all books, records, files, papers, disks, documents and
other repositories of data recording in any form or medium, evidencing or
relating to the collateral charged by the Security which are at any time owned
by the Borrower or to which the Borrower (or any Person on the Borrower’s
behalf) has access.

 
 
(6)
“Borrower” means Diligent Board Member Services, Inc.

 
 
(7)
“Borrowings” means advances of money under the Credit Facility.

 
 
(8)
“Business Day” means a day on which banks are open for business in New York
City, New York, other than a Saturday, Sunday, statutory or legal holiday.

 
 
(9)
“Capitalized Lease Obligations” means monetary obligations under any agreements
for the lease or rental of real or personal property that in accordance with
GAAP are required to be classified and accounted for as capital leases.

 
 
(10)
“Closing Date” means March 12, 2010 or such earlier or later date as may be
mutually agreed upon by the Lender and the Borrower.

 
 
(11)
“Commitment” means the commitment of the Lender to advance to the Borrower the
principal amount of up to US$1,000,000 pursuant to the terms of this Agreement.

 
 
(12)
“Commitment Fee” means a fee of 0.5% per annum of the unused portion of the
Commitment.  For any given time period, the Commitment Fee shall be calculated
by taking the product of (x) 0.5%, (y) [the number of days in such time period
divided by 360], and (z) [$1,000,000 minus the Average Daily Balance during such
time period].  The Commitment Fee shall accrue daily in arrears.

 
 
(13)
“Consolidated” means when used to describe the calculation of any amount
relating to the Borrower, consolidated, in accordance with GAAP.

 
 
(14)
“Contaminant” includes, but is not limited to, any pollutant, dangerous, toxic
or hazardous substance or waste of any description whatsoever, hazardous
materials or contaminants including any of the foregoing as defined in any
Environmental Law.

 
 
(15)
“Credit Facility” means the Credit Facility made available by the Lender to the
Borrower pursuant to the terms of this Agreement.

 
 
- 2 -

--------------------------------------------------------------------------------

 

 
(16)
“Default” means any of the events described in Section 10.01 regardless of
whether any requirement in connection with such event for the giving of notice,
the lapse of time, or both, has been satisfied or met.

 
 
(17)
“Default Rate” means the per annum rate of interest equal to the Interest Rate
plus, to the extent permitted by law, 5.0% per annum, but in no event shall such
rate exceed the maximum rate permitted by Applicable Law.

 
 
(18)
“Demand” means any communication of demand for payment of all or any portion of
the Outstanding Obligations, made in writing by the Lender.

 
 
(19)
“Drawdown” means the Lender’s advance of funds to the Borrower in accordance
with this Agreement and a drawdown request (each, a “Drawdown Request”) made by
the Borrower in the form of that set forth as Schedule “F” hereto.

 
 
(20)
“Environmental Activity” means any past, present or future activity, event or
circumstance in respect of a Contaminant, including, without limitation, its
storage, use, holding, collection, purchase, accumulation, assessment,
generation, manufacture, construction, processing, treatment, stabilization,
disposition, handling or transportation or its Release into the natural
environment including the movement through or in the air, soil, subsoil, surface
water or groundwater.

 
 
(21)
“Environmental Laws” means any and all federal, provincial, state, municipal,
local and foreign statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, licenses, agreements or other governmental
restrictions having the force of law relating to the environment, occupational
health and safety, health protection or any Environmental Activity.

 
 
(22)
“Event of Default” means any of the events specified in Section 10.01, provided
that any requirement in connection with such event for the giving of notice, the
lapse of time or both, has been satisfied or met.

 
 
(23)
“Financial Year” of an entity means the 12-month period ending on the fiscal
year end of that entity in each year.

 
 
(24)
“GAAP” means generally accepted accounting principles which are in effect in the
United States from time to time and applied in a consistent manner from period
to period.

 
 
(25)
“Governmental Authority” means any nation or government, any province, state,
municipality, local or other political subdivision thereof and any agency,
instrumentality or other entity thereof exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 
 
(26)
“Guarantee” means, with respect to a Person, any absolute or contingent
liability of that Person under any guarantee, agreement, endorsement (other than
for collection or deposit in the ordinary course of business), discount with
recourse or other obligation to pay, purchase, repurchase or otherwise be or
become liable or obligated upon or in respect of any Indebtedness of any other
Person and including any absolute or contingent obligations to:

 
 
- 3 -

--------------------------------------------------------------------------------

 

 
(i)
advance or supply funds for the payment or purchase of any Indebtedness of any
other Person,

 
 
(ii)
purchase, sell or lease (as lessee or lessor) any property, assets, goods,
services, materials or supplies primarily for the purpose of enabling any other
Person to make payment of Indebtedness or to assure the holder thereof against
loss, or

 
 
(iii)
indemnify or hold harmless any other Person from or against any losses,
liabilities or damages, in circumstances intended to enable such other Person to
incur or pay any Indebtedness or to comply with any agreement relating thereto
or otherwise to assure or protect creditors against loss in respect of such
Indebtedness.

 
Each Guarantee shall be deemed to be in an amount equal to the amount of the
Indebtedness in respect of which the Guarantee is given, unless the Guarantee is
limited to a determinable amount in which case the amount of the Guarantee shall
be deemed to be the lesser of the amount of the Indebtedness in respect of which
the Guarantee is given and such determinable amount.
 
 
(27)
“Indebtedness” of a Person means, without duplication,

 
 
(i)
all debts, liabilities and obligations, direct, indirect, liquidated,
unliquidated, contingent and other, including principal, interest, charges and
fees, which in accordance with GAAP would be classified upon the Person’s
balance sheet as liabilities including, without limitation, all Capitalized
Lease Obligations and all Guarantees of such debts, liabilities and obligations;
and

 
 
(ii)
all obligations secured by any Security Interest, including principal, interest,
charges and fees, existing on property owned or acquired by the Person subject
to such Security Interest whether or not the Person has assumed or otherwise
become liable for the payment of such obligations.

 
 
(28)
“Intellectual Property” means for the Borrower and, if applicable, each of its
Subsidiaries:

 
 
(i)
inventions, discoveries, methods, letters patent, applications for letters
patent, renewals, reissues, extensions, divisions, continuations and
continuations-in-part;

 
 
(ii)
trademarks and service marks (and the goodwill pertaining thereto), trade names
or corporate names and any application, registration, or renewal pertaining
thereto;

 
 
- 4 -

--------------------------------------------------------------------------------

 

 
(iii)
copyright in works, including, but not limited to, computer software,
documentation, source code, object code and all registrations and recordals
thereof and any programmable media, paper or other media on which such works are
fixed;

 
 
(iv)
industrial designs, integrated circuit topographies and any registration
thereof;

 
 
(v)
trade secrets, including know-how, ideas, plans, algorithms, hardware, firmware
and architectures, whether in written, graphic or oral form;

 
 
(vi)
applications or registrations set out in Schedule “I”;

 
 
(vii)
any future developments or improvements relating to intellectual and industrial
property set out in (i) to (vi) above;

 
 
(viii)
the right to take action for any infringement of rights in intellectual and
industrial property prior to execution of this Agreement; and

 
 
(ix)
any option or right to make, use, sell, copy, modify, distribute, have made,
create derivative works from or sublicense any intellectual or industrial
property, including, without limitation, all rights acquired under any License
Agreement

 
in New Zealand, the United States and all other countries worldwide.
 
 
(29)
“Interest Payment Date” means the first Business Day of each April, July,
October and January during the Term.

 
 
(30)
“Interest Rate” means an interest rate of 9.50% per annum.

 
 
(31)
“Interim Interest” means the interest payable at the Interest Rate for the
period, if any, between the Closing Date and the first Interest Payment Date.

 
 
(32)
“Lender” means Spring Street Partners, L.P.

 
 
(33)
“License Agreements” means all agreements pursuant to which the Borrower has
obtained rights or an option to acquire rights or has granted to a Person rights
or an option to acquire rights to use any Intellectual Property owned by a
Person or the Borrower, respectively.

 
 
(34)
“LLC Agreement” means that certain Prepayment and Amendment Agreement, dated
February 9, 2010, by and between the Borrower and Services Share Holding LLC.

 
 
(35)
“Maturity Date” means the date which is eighteen (18) months from the Closing
Date.

 
 
- 5 -

--------------------------------------------------------------------------------

 

 
(36)
“Note” means the promissory note of the Borrower substantially in the form set
forth in Schedule “E”.

 
 
(37)
“Outstanding Borrowings” means, at the time of determination, the outstanding
principal amount of the Credit Facility.

 
 
(38)
“Outstanding Obligations” means the aggregate of (i) Outstanding Borrowings,
(ii) all unpaid interest and fees thereon as herein provided, (iii) all other
indebtedness, liabilities and obligations (including without limitation under
any indemnities) and all other fees (including Commitment Fees), charges and
expenses required to be paid by the Borrower to the Lender hereunder or pursuant
to the Security or any other written agreements now or hereafter entered into
between the Borrower and the Lender pertaining to the Credit Facility.

 
 
(39)
“Permitted Asset Sale” means (a) any license of Intellectual Property in the
ordinary course of the Borrower’s business or (b) a sale, transfer, lease,
contribution or other conveyance by the Borrower of any asset, real or personal,
excluding Intellectual  Property, which satisfies any one of the following
conditions:

 
 
(i)
such sale, transfer, lease, contribution or conveyance is in the ordinary course
of its business;

 
 
(ii)
such sale, transfer, lease, contribution or conveyance is between the Borrower
and any Affiliate of the Borrower; or

 
 
(iii)
the net proceeds from any sale, transfer, lease, contribution or conveyance are
applied to acquire replacements of any assets which are the subject of such
sale, transfer, lease, contribution or conveyance.

 
 
(40)
“Permitted Encumbrances” means:

 
 
(i)
inchoate or statutory priorities, liens or trust claims for taxes, assessments
and other governmental charges or levies which are not delinquent or the
validity of which are currently being contested in good faith by appropriate
proceedings provided that there shall have been set aside a reserve to the
extent required by GAAP in an amount which is reasonably adequate with respect
thereto;

 
 
(ii)
the right reserved to, or vested in, any municipality or Governmental Authority
by the terms of any lease, license, franchise, grant, or permit, or by any
statutory provision, to terminate any such lease, license, franchise, grant or
permit, or to require annual or periodic payments as a condition of the
continuance thereof;

 
 
(iii)
inchoate or statutory liens of contractors, subcontractors, mechanics,
suppliers, material men and others in respect of construction, maintenance,
repair or operation of assets or properties, or other like possessory liens and
public utility liens provided the same are being contested by the Borrower in
good faith by appropriate and timely proceedings;

 
 
- 6 -

--------------------------------------------------------------------------------

 

 
(iv)
security given to a public utility or other Governmental Authority or other
public authority when required by such utility or Governmental Authority in
connection with the operations of the Borrower in the ordinary course of
business;

 
 
(v)
title defects which are of a minor nature and in the aggregate will not
materially impair the value or use of the property for the purposes for which it
is held;

 
 
(vi)
the Security;

 
 
(vii)
Security Interests securing Purchase Money Obligations up to a maximum aggregate
amount of US$300,000, provided the Security Interest charges only the asset
which is the subject of the Purchase Money Obligations and no other asset;

 
 
(viii)
Security Interests identified in Schedule “G” annexed hereto;

 
 
(ix)
Security Interests, other than those described in this subsection 1.01(40), the
existence of which have been disclosed in writing to the Lender and consented to
by the Lender in writing; and

 
 
(x)
Security Interests securing Capitalized Lease Obligations.

 
 
(41)
“Permitted Indebtedness” means the following Indebtedness of the Borrower:

 
 
(i)
the Outstanding Obligations;

 
 
(ii)
current accounts payable arising in the ordinary course of business from the
purchase of goods and services;

 
 
(iii)
any other Indebtedness specifically permitted hereunder;

 
 
(iv)
Capitalized Lease Obligations and Purchase Money Obligations, including, without
limitation, Indebtedness to non-vendor third parties incurred to finance the
acquisition of new assets;

 
 
(v)
Subordinated Debt; and

 
 
(vi)
Indebtedness in respect of which the Lender has given its prior written consent
as to existence and ranking.

 
 
(42)
“Person” includes an individual, a partnership, a joint venture, a trust, an
unincorporated organization, a company, a corporation, an association, a
government or any department or agency thereof and any other incorporated or
unincorporated entity.

 
 
- 7 -

--------------------------------------------------------------------------------

 

 
(43)
“Property” means any personal or real property owned, leased, occupied or under
the charge, management or control of the Borrower.

 
 
(44)
“Purchase Money Obligations” means the outstanding balance of the purchase price
of real and/or personal property, title to which has been acquired or will be
acquired upon payment of such purchase price, or Indebtedness to non-vendor
third parties incurred to finance the acquisition of such new or replacement
real and/or personal property or any refinancing of such Indebtedness or
outstanding balance.

 
 
(45)
“Release” includes discharge, spray, inject, inoculate, abandon, deposit, spill,
leak, seep, pour, emit, empty, throw, dump, place, escape, leach, disperse,
migrate and exhaust, and when used as a noun (as applicable) has the same
meaning.

 
 
(46)
“Security” means the security and agreements described in Article Nine and any
additional security issued from time to time by any Person in support of the
liabilities and obligations of the Borrower hereunder.

 
 
(47)
“Security Interest” includes a mortgage, charge, floating charge, pledge,
hypothecation, assignment, lien, encumbrance, conditional sale agreement or
other title retention agreement, subordination trust or other security interest
or arrangement of any kind or character intended to create a security interest
in substance regardless of whether the person creating the interest retains an
equity of redemption, and any agreement to provide or enter into at any time or
on the happening of any event such a security interest or arrangement.

 
 
(48)
“Subordinated Debt” means (i) Indebtedness (and any related Security Interest)
which has been validly and absolutely postponed and subordinated in right of
security, payment and collection and in all other respects to the repayment in
full of the Outstanding Obligations and any refinancing thereof which is
subordinated and postponed to the same extent and (ii) all other debt
subordinated to the Outstanding Obligations which the Lender is prepared to
include within the definition of “Subordinated Debt” in its sole and unfettered
discretion.

 
 
(49)
“Subsidiary” means a body corporate which is a subsidiary of  the  Borrower or
another body corporate.

 
 
(50)
“Tax” and “Taxes” include all present and future taxes, levies, imposts, stamp
taxes, duties, charges to tax, fees, deductions, withholdings and any
restrictions or conditions resulting in a charge to tax and all penalties,
interest and other payments on or in respect thereof.

 
 
(51)
“Term” means a period of eighteen (18) months from and after the Closing Date.

 
 
- 8 -

--------------------------------------------------------------------------------

 

 
(52)
“United States Dollars”, “US Dollars” and “US$” each means lawful money of  the
United States of America.

 
 
(53)
“Written” and “In Writing” shall include printing, typewriting or any electronic
means of communication capable of being visibly reproduced at the point of
reception including  telecopy.

 
Section 1.02        United States Currency
 
Unless otherwise specified herein, all amounts and values referred to in this
Agreement shall be calculated in US Dollars.
 
Section 1.03        Interest Calculation
 
All annual rates of interest or other periodic fees referred to herein are based
on a calendar year of 360 days (unless specifically stated otherwise).  Interest
on the Outstanding Borrowings shall accrue daily in arrears.
 
Section 1.04        Headings and Table of Contents
 
The division of this Agreement into Articles and Sections and the provision of a
Table of Contents and the insertion of headings are for convenience of reference
only and shall not affect the meaning or interpretation of this Agreement.
 
Section 1.05        References
 
All references to Sections, Articles and Schedules are to Sections and Articles
of and Schedules to this Agreement. The words “hereto”, “herein”, “hereof”,
“hereunder”, “this Agreement” and similar expressions mean and refer to this
Agreement.
 
Section 1.06        Number and Gender
 
Where the context so requires, words importing the singular include the plural
and vice versa, and words importing gender include the masculine, feminine and
neuter genders.
 
Section 1.07        Maximum Interest Rate
 
 
(1)
In the event that any provision of this Agreement would oblige the Borrower to
make any payment of interest or any other payment which is construed by a court
of competent jurisdiction to be interest in an amount or calculated at a rate
which would be prohibited by law or would result in a receipt by the Lender of
interest at a criminal rate, then notwithstanding such provision, such amount or
rate shall be deemed to have been adjusted nunc pro tunc to the maximum amount
or rate of interest, as the case may be, as would not be so prohibited by law or
so result in a receipt by the Lender of interest at a criminal rate, such
adjustment to be effected, to the extent necessary, as follows:

 
 
- 9 -

--------------------------------------------------------------------------------

 

 
(i)
firstly, by reducing the amount or rate of interest required to be paid under
Section 5.01 of this Agreement; and

 
 
(ii)
thereafter, by reducing any fees, commissions, premiums and other amounts which
would constitute interest for the purposes of the Applicable Law;

 
 
(2)
If, notwithstanding the provisions of clause (1) of this Section and after
giving effect to all adjustments contemplated thereby, the Lender shall have
received an amount in excess of the maximum permitted by such clause, then such
excess shall be applied by the Lender to the reduction of the principal balance
of the Outstanding Borrowings and not to the payment of interest or if such
excessive interest exceeds such principal balance, such excess shall be refunded
to the Borrower; and

 
 
(3)
Any amount or rate of interest referred to in this Section shall be determined
in accordance with GAAP at an effective annual rate of interest over the term of
this Agreement on the assumption that any charges, fees or expenses that fall
within the meaning of “interest” (as defined under Applicable Law) shall, if
they relate to a specific period of time, be prorated over that period of time
and otherwise be prorated over the Term of this Agreement and, in the event of
dispute, a certificate of a nationally recognized independent auditor appointed
by the Lender shall be conclusive for the purposes of such determination.

 
Section 1.08        Schedules
 
The Schedules forming part of this Agreement are as follows:
 
Schedule
 
Description
     
Schedule “A”
  –  
Form of Opinion
Schedule “B”
–
Litigation
Schedule “C”
–
Owned Properties
Schedule “D”
–
Leased Properties
Schedule “E”
–
Form of Promissory Note
Schedule “F”
–
Form of Drawdown Request
Schedule “G”
–
Permitted Encumbrances
Schedule “H”
–
Location of Assets
Schedule “I”
–
Intellectual Property
Schedule “J”
–
Licenses
Schedule “K”
–
Subsidiaries
Schedule “L”
–
Predecessor/Trade Names

 
 
- 10 -

--------------------------------------------------------------------------------

 

ARTICLE TWO

 
CREDIT FACILITY
 
Section 2.01        Credit Facility.
 
Subject to the provisions of this Agreement, and in reliance upon the
representations and warranties made under this Agreement, the Lender agrees to
make available to the Borrower a revolving term Credit Facility in the principal
amount of US$1,000,000 and allow Borrower to borrow, repay and re-borrow from
the Lender in an amount up to, but not exceeding, the Commitment, with any such
borrowed monies to be advanced to the Borrower by the Lender in one or more
Borrowings during the Term.
 
Section 2.02        Illegality
 
If the introduction of or any change in any Applicable Law or in the
interpretation or application thereof by any court or by any Governmental
Authority charged with the administration thereof, makes it unlawful or
prohibited for the Lender to make, to fund or to maintain its Commitment or to
perform any of its obligations under this Agreement, the Lender may, by thirty
(30) days written notice to the Borrower (unless the provision of the Applicable
Law requires earlier prepayment in which case the notice period shall be such
shorter period as required to comply with the Applicable Law), terminate its
obligations under this Agreement and in such event, the Borrower shall prepay
such Borrowing forthwith (or at the end of such period as the Lender in its
discretion agrees), without notice or penalty, together with all accrued but
unpaid interest and fees as may be applicable to the date of payment.
 
ARTICLE THREE

 
PROCEDURES APPLICABLE TO BORROWINGS
 
Section 3.01        Written Instructions
 
The Lender shall act upon the written instructions of the Chief Executive
Officer or Chief Financial Officer of the Borrower or any Person whom the Chief
Executive Officer or Chief Financial Officer has identified in writing as being
a Person authorized to give instructions regarding matters contemplated by this
Agreement, including, without limiting the generality of the foregoing, the
Credit Facility.  The Lender shall not be responsible for any error or omission
relating to such instructions.  The Borrower may revoke the authority of any
authorized Person by notifying the Lender in writing, which notice shall be
effective immediately.
 
Section 3.02       Drawdown Procedure
 
All requests for a Drawdown under the Credit Facility shall be made by the
Borrower.  The Borrower shall submit to the Lender a Drawdown Request, no later
than 12:00 noon, New York time, no less than three (3) Business Days prior to
the proposed Drawdown date.  Each such Drawdown Request shall be given and
signed by the Borrower and shall specify (i) the aggregate principal amount of
the Drawdown requested from the Lender (which amount shall not be in excess of
the unused portion of the Commitment), (ii) the proposed Drawdown date of such
funds, (iii) the wire transfer instructions for payment and (iv) such other
matters as are set forth on the form of Drawdown Request attached hereto as
Schedule “F”.  Each Drawdown Request shall be in a minimum aggregate amount of
$100,000 or a higher integral multiple of $100,000.  The Lender shall
conclusively be entitled to rely upon such Drawdown Request from the Borrower
and shall have no liability to the Borrower for acting in accordance with any
such Drawdown Request.

 
- 11 -

--------------------------------------------------------------------------------

 

ARTICLE FOUR
 
PAYMENTS
 
Section 4.01        Repayment
 
Fees, interest and principal amounts due pursuant to Credit Facility shall be
repaid as follows:
 
 
(1)
if applicable, by way of a payment of Interim Interest on the Average Daily
Balance at the Interest Rate in arrears, for the period commencing on the
Closing Date, through and including the day preceding the first Interest Payment
Date;

 
 
(2)
by way of quarterly interest-only payments, made in arrears, each such payment
to be made on the applicable Interest Payment Date and in the amount calculated
by taking the product of (i) the Average Daily Balance since the prior Interest
Payment Date and (ii) the Interest Rate, and dividing that number by 4; and

 
 
(3)
by way of quarterly payments, made in arrears on each Interest Payment Date, of
the Commitment Fee, in each case calculated over the period of time since the
most recent payment of the Commitment Fee.

 
All Outstanding Obligations shall be repaid in full by the Borrower no later
than the Maturity Date.
 
Section 4.02        Prepayment
 
Notwithstanding anything herein to the contrary, 100% of the net proceeds of the
disposition of any asset of the Borrower, or any Subsidiary of the Borrower,
other than proceeds generated by Permitted Asset Sales, shall be paid to the
Lender forthwith upon receipt as a permanent reduction of the Credit Facility.
 
At any time, upon five (5) business days prior written notice to the Lender, the
Borrower may prepay the Credit Facility, in whole or in part.  Any partial
prepayments shall go first to paying any accrued but unpaid interest and fees,
with any remainder being used to reduce the amount of the Outstanding
Borrowings.  At any time, upon five (5) business days prior written notice to
the Lender, the Borrower may terminate this Agreement and the Credit Facility by
paying to the Lender (i) the entire amount of the Outstanding Obligations,
(ii) an early termination fee in the amount of the Commitment Fee, as measured
over the period of time from the date of prepayment until the Maturity Date and
assuming that the Average Daily Balance during such time period is $0, and
(iii) any and all other monies owed to the Lender in connection with the Credit
Facility.

 
- 12 -

--------------------------------------------------------------------------------

 

Section 4.03        Payments Generally
 
Subject to Section 4.05, each payment under this Agreement shall be made at or
before 1:00 p.m. (New York time) on the applicable Interest Payment Date, in
arrears.
 
The Borrower shall make all payments required to be made hereunder
electronically to Spring Street Partners, L.P. at:


[REDACTED]

 
Section 4.04        No Credit for Trust Funds
 
For greater certainty, payments of any nature whatsoever made by the Borrower to
the Lender which the Lender is required to pay to any Person by reason of any
trust imposed by law or by any Person upon amounts received by the recipient
from the Borrower, shall not be credited against, or deemed to be payment on
account of, all or any portion of the Outstanding Borrowings.  All reasonable
costs and expenses incurred by the Lender or its representatives and attorneys
in connection with the repayment of such monies to any Person shall be for the
account of the Borrower and payable on demand.  Interest shall accrue on these
costs and expenses, until paid, at the Default Rate.
 
Section 4.05        Payments of Principal and Interest
 
The Borrower shall make payments of the Outstanding Obligations as contemplated
by Section 4.01 and Section 4.03, and in accordance with the terms and
provisions of the Note, until the Credit Facility is paid in full.
 
Section 4.06        Use of Proceeds
 
The proceeds of the Credit Facility shall exclusively be used by the Borrower to
fund working capital, including, without limitation, the purchase of
equipment.  For greater certainty, the Borrower covenants and agrees that no
part of the Credit Facility shall be used to redeem or pay dividends upon any
issued and outstanding shares in the capital of the Borrower.

 
- 13 -

--------------------------------------------------------------------------------

 

Section 4.07        The Credit Facility and the Note
 
The obligation of the Borrower to repay the unpaid principal amount and interest
on the Credit Facility shall be evidenced by the Note.  The Lender may, and is
hereby authorized by the Borrower to, endorse on the grid appended to the Note
appropriate notations regarding the Credit Facility and the dates and amounts of
any Drawdowns made hereunder; provided, however, that the failure to make, or an
error in making, any such notation shall not limit or otherwise affect the
obligations of the Borrower hereunder or under the Note.
 
Section 4.08        Other Payment Terms
 
Notwithstanding any other provisions of this Agreement, the Borrower shall make
all payments due to the Lender in US Dollars, which payments shall be made in
immediately available funds, in the manner set forth in Section 4.03.

 
ARTICLE FIVE

 
INTEREST, FEES AND EXPENSES
 
Section 5.01        Interest on Overdue Amounts
 
Upon an Event of Default relating to the payment of principal, interest or any
other amount due under this Agreement, the Borrower shall pay interest on such
overdue amount both before and after judgment at the Default Rate, computed from
the date such amount becomes overdue for so long as such amount remains
overdue.  Such interest shall be payable upon Demand by the Lender and shall be
compounded on each Interest Payment Date.
 
Section 5.02        Reimbursement of Expenses
 
All reasonable statements, reports, certificates, Security registrations,
opinions and other documents or information required to be furnished to the
Lender by the Borrower under this Agreement shall be supplied without cost to
the Lender.  The Borrower agrees to pay all of the Lender’s reasonable legal,
financial and other out-of-pocket transaction fees and expenses, including due
diligence investigations incurred in connection with the preparation,
negotiation, documentation and operation of this Agreement, and any and all
other documents prepared on or before the date hereof in connection herewith,
whether or not any amounts are advanced under this Agreement.  In addition to
the foregoing, the Borrower agrees to pay the reasonable legal fees,
disbursements and other expenses incurred by the Lender subsequent to the date
hereof in connection with the amendment, restatement, modification, enforcement
or preservation of any rights under this Agreement and all documents delivered
in connection herewith, including, without limitation, the Note.  The Lender
may, in its discretion, add any such amounts discussed in this Section 5.02 to
the amount of the Outstanding Borrowings if any such amount is not reimbursed by
the Borrower within thirty (30) days of the date such expense was incurred by
Lender.
 
Section 5.03        Reimbursement for Expenses
 
If, for any reason, the Borrower does not proceed with this transaction, fails
to execute final documentation with the Lender or does not utilize the Credit
Facility, then the Lender shall be entitled to reimbursement for all reasonable
out-of-pocket disbursements and expenses incurred in connection herewith.

 
- 14 -

--------------------------------------------------------------------------------

 

ARTICLE SIX
 
CONDITIONS PRECEDENT
 
Section 6.01        Conditions - Credit Facility
 
The obligation of the Lender to advance the Credit Facility under this Agreement
is subject to the terms and conditions of this Agreement and is conditional upon
satisfactory evidence being given to the Lender and its counsel as to compliance
with the following conditions, on or before the Closing Date and at the time of
each Drawdown (unless otherwise indicated):
 
 
(1)
Representations and Warranties True.  The representations and warranties
contained in Section 7.01 of this Agreement are true and correct as of the
Closing Date, and shall continue to be true and correct in every material
respect during the Term as if made by the Borrower on the Closing Date.

 
 
(2)
Resolutions and Certificates.  The Lender shall have received, duly executed and
in form and substance satisfactory to it:

 
 
(i)
a copy of the Certificate of Incorporation and by-laws of the Borrower and a
copy of the resolutions of the board of directors of the Borrower authorizing
the execution, delivery and performance of this Agreement, the Security and any
other instruments contemplated hereunder, certified by an appropriate officer of
the Borrower (with such resolutions and consents to evidence the consent of a
disinterested majority of the Borrower’s Board of Directors and approval of not
less than 60% of the shares of the Borrower’s Series A preferred stock)
(delivered on Closing Date only);

 
 
(ii)
a Certificate of Good Standing from the Secretary of State of the State of
Delaware (delivered on Closing Date only);

 
 
(iii)
a certificate of incumbency for the Borrower showing the names, offices and
specimen signatures of the officers who will execute this Agreement, the
Security and any other instruments contemplated hereunder and thereunder
(delivered on Closing Date only); and

 
 
(iv)
such additional supporting documents as the Lender or its counsel may reasonably
request.

 
 
(3)
Delivery of Security.  The Lender shall have received the Security (together
with any necessary consents, estoppels, confirmations, priorities agreements or
subordinations of third parties as may be required by the Lender) duly executed
by the issuer thereof and in form and substance satisfactory to the Lender and
its counsel.

 
 
- 15 -

--------------------------------------------------------------------------------

 

 
(4)
Registration.  The Security has been registered, recorded or filed in all
jurisdictions deemed necessary by the Lender and its counsel.

 
 
(5)
Indebtedness.  Except for the Permitted Indebtedness, the Borrower shall not
have any other Indebtedness.

 
 
(6)
Legal Opinions. The Lender shall have received from Robert Norton, general
counsel to the Borrower, a favorable legal opinion in connection with this
Agreement, and the Security, substantially in the form of the opinion annexed as
Schedule “A” hereto (delivery on Closing Date only).

 
 
(7)
No Default.  No Default or Event of Default has occurred and is continuing.

 
 
(8)
Organization and Capital Structure.  The Lender shall be satisfied with the
organizational and capital structure of the Borrower.  The Lender agrees and
confirms that it is satisfied with the Borrower’s organizational and capital
structure as of the Closing Date for purposes of this subsection (8).

 
 
(9)
Material Adverse Change.  Nothing shall have occurred nor any fact become known
to the Lender of which the Lender was not aware at the date of this Agreement
and which is reasonably likely to have a material adverse effect on the  general
affairs, financial condition, business, property or assets of the Borrower or
creates a material impairment in the prospect of repayment of any portion of the
Credit Facility to be advanced by the Lender or results in a material impairment
of the value or priority of the Lender’s Security Interest.

 
 
(10)
Transaction Expenses.  The Lender shall have received payment in full of all
reasonable fees and out of pocket expenses payable to the Lender which have
become due on or before the Closing Date (including payment of all fees and
expenses of counsel to the Lender).

 
 
(11)
Insurance.  The Lender shall have received certificates of insurance in
accordance with Section 8.01(8).

 
 
(12)
Material Contracts. Lender shall be satisfied that all material agreements,
contracts, permits, licenses and leases of the Borrower are in full force and
effect and that the Borrower and the other parties thereto are not in default
thereunder.

 
 
(13)
Security Interests.  All Security Interests or secured convertible debentures
charging any asset of the Borrower, other than Security Interests in favor of
the Lender and Permitted Encumbrances, shall have been (i) discharged, (ii)
fully subordinated and postponed in right of security and payment in favor of
the Lender’s Security and the Outstanding Obligations, or (iii) if applicable,
converted into equity securities of the Borrower.

 
 
- 16 -

--------------------------------------------------------------------------------

 

 
(14)
Financial Performance.  The Lender shall have received a certificate from the
Borrower, and any supporting financial documentation that the Lender may
reasonably request, indicating that the Borrower has achieved in the aggregate
projected quarterly annualized license fees during its two (2) most recent
fiscal quarters, and has maintained its expenses, all in accordance with the
Borrower’s most recent annual budget.

 
Section 6.02        Waiver
 
The terms and conditions stated in this Article Six are inserted for the sole
benefit of the Lender and may be waived by it in writing in whole or in part and
with or without terms or conditions.
 
ARTICLE SEVEN

 
REPRESENTATIONS AND WARRANTIES
 
Section 7.01        Representation and Warranties
 
The Borrower represents and warrants to the Lender that on the Closing Date and,
where applicable, as of the date of each Drawdown:
 
 
(1)
Due Incorporation.  The Borrower is a corporation duly incorporated, organized
and in good standing under the laws of the State of Delaware.  The Borrower has
all necessary corporate power and authority to own its properties and assets and
to carry on business as now conducted and is duly licensed or registered or
otherwise qualified to carry on business in all jurisdictions wherein the nature
of its assets or the business transacted makes such licensing, registration or
qualification necessary, including, without limitation, the States of Delaware,
New York and the nation of New Zealand, except where failure to do so would not
have a material adverse effect on such assets or the ability of the Borrower to
perform its obligations hereunder.

 
 
(2)
Power.  The Borrower has full corporate power and capacity to enter into,
deliver and perform its obligations under this Agreement, the Note, the Security
and all other instruments contemplated hereunder.

 
 
(3)
Due Authorization and No Conflict.  The execution, delivery and performance by
the Borrower of this Agreement, the Note, the Security, and all other
instruments contemplated hereunder and the consummation of the transactions
contemplated hereby and thereby:

 
 
(i)
have been duly authorized by all necessary corporate action;

 
 
(ii)
do not and will not conflict with, result in any breach or violation of, or
constitute a default under the Certificate of Incorporation or by-laws of, or
any Applicable Laws, determination or award presently in effect and applicable
to the Borrower, or of any commitment, agreement or any other instrument to
which the Borrower is now a party or is otherwise bound;

 
 
- 17 -

--------------------------------------------------------------------------------

 

 
(iii)
do not (except for the Security) result in or require the creation of any
Security Interest upon or with respect to any of the properties or assets of the
Borrower; and

 
 
(iv)
do not require the consent or approval (other than those consents or approvals
already obtained and copies of which have been delivered to the Lender) of, or
registration or filing with, any other party (including shareholders or
directors of the Borrower) or any Governmental Authority having jurisdiction
except for filings in connection with the perfection of the Security Interests
created by the Security.

 
 
(4)
Valid and Enforceable Obligations.  This Agreement, the Note, the Security and
all other instruments contemplated hereunder to which the Borrower is a party,
are, or when executed and delivered to the Lender will be, legal, valid and
binding obligations of the Borrower enforceable by the Lender in accordance with
their respective terms.

 
 
(5)
Title.  Subject only to Permitted Encumbrances, the Borrower has good and
marketable title to its real and personal property, free and clear of all
Security Interests.

 
 
(6)
Validity and Priority of Security.  Subject only to Permitted Encumbrances, the
Security creates a valid first priority, charge, lien and security interest on
the accounts receivable of the Borrower.

 
 
(7)
No Actions.  Save as set forth in Schedule “B”, there are no actions, suits,
proceedings, inquiries or investigations existing or, to the knowledge of the
Borrower, pending, threatened or affecting the Borrower in any court or before
or by any federal, state or municipal or other governmental department,
commission, board, tribunal, bureau or agency, domestic or foreign, which are
reasonably likely to affect adversely the financial condition, property, assets,
operations or business of the Borrower, the ability of the Borrower to repay the
Outstanding Obligations or any part thereof or which are reasonably likely to
affect adversely the ability of the Borrower to perform any of its obligations
under this Agreement, the Note, the Security or any other instrument
contemplated hereunder, or the validity or enforceability of this Agreement or
the Security.

 
 
(8)
No Material Adverse Change or Event of Default.  No event has occurred and is
continuing, and no circumstance exists which has not been waived, and which
constitutes a Default or Event of Default hereunder or, to the best of the
Borrower’s knowledge, a default or event of default in respect of any material
commitment, agreement or any other instrument to which the Borrower is now a
party or is otherwise bound, entitling any other party thereto to accelerate the
maturity of amounts of principal owing thereunder, or terminate any such
material commitment, agreement or instrument, or which would have a material
adverse effect upon the general affairs, financial condition, property, assets,
operations or business of the Borrower.

 
 
- 18 -

--------------------------------------------------------------------------------

 

 
(9)
Compliance with Law.  The Borrower is not in violation of any terms of its
Certificate of Incorporation or by-laws or, to the best of the Borrower’s
knowledge, of any law, regulation, rule, order, judgment, writ, injunction,
decree, determination or award presently in effect and applicable to it, the
violation of which would have a material adverse effect on the general affairs,
financial condition, property, assets, operations or business of the Borrower.

 
 
(10)
Location of Assets.  Schedule “C” contains the legal description of all real
property owned by the Borrower. Set out in Schedule “D” is a list of all real
property locations leased by the Borrower. Set out in Schedule “H” is a list of
all real property locations in which any material asset owned by the Borrower is
located and which locations are neither owned nor leased by the Borrower.

 
 
(11)
Subsidiaries.  Other than as set out in Schedule “K” to this Agreement, the
Borrower does not own any shares or voting securities of any Person and has no
Subsidiaries.  The Subsidiaries, collectively, do not have assets in excess of
$150,000.

 
 
(12)
Taxes.  The Borrower has filed all foreign, federal, state and local tax returns
which are required to be filed and has paid all Taxes due pursuant to such
returns or pursuant to any assessment received by the Borrower except such
Taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided.  The charges, accruals and reserves on the books of
the Borrower in respect of any Taxes or other governmental charges are adequate.

 
 
(13)
Intellectual Property.

 
 
(i)
The Borrower solely owns or licenses pursuant to a License Agreement all
Intellectual Property, necessary for the conduct in all material respects of its
business as now conducted without any conflict known to the Borrower with the
rights of others, and in each case free from any Security Interest except for
Permitted Encumbrances and the Security. No Intellectual Property of the
Borrower has been dedicated to the public.  Set out in Schedule “I” are all
registered or applied for patents, patent applications, trademarks, trade names,
copyrights, licenses and rights with respect to the Intellectual Property owned
by the Borrower.

 
 
(ii)
Any Intellectual Property that is not owned by the Borrower is used with the
consent of or license from the rightful owner through the License Agreements set
forth in Schedule “J” hereto; such License Agreements are valid and subsisting
and in good standing and there are no defaults thereunder by the Borrower or, if
applicable, its Subsidiaries. The Borrower has all rights necessary to use the
Intellectual Property  described in the License Agreements set out in Schedule
“J” hereto, free from any Security Interest, except for Permitted Encumbrances
and the Security.

 
 
- 19 -

--------------------------------------------------------------------------------

 

 
(14)
Supplier and Trade Relations. There is not any actual or, to the best of the
Borrower’s knowledge and belief, threatened termination or cancellation of, or
any material adverse change in, the business relationship between the Borrower
and any supplier or vendor material to the operations of the Borrower.

 
 
(15)
Labor Matters.  To the best of the Borrower’s knowledge, there are no strikes or
other labor disputes against the Borrower that are pending or threatened.  All
payments due from the Borrower on account of workers compensation, social
security, employment insurance, employee health plans and insurance of every
kind and employee income tax source deductions and vacation pay have been
paid.  The Borrower does not have any obligation under any collective bargaining
agreement nor, to the best of the Borrower’s knowledge, is there any organizing
activity involving the Borrower  by any labor union or group of employees.  All
employee and employer contributions under any pension plan operated by the
Borrower have been made and the fund or funds established under such plans are
funded in accordance with applicable regulatory requirements and there exists no
going concern unfunded liabilities or solvency deficiencies thereunder.

 
 
(16)
Accuracy of Information. All factual information previously or contemporaneously
furnished to the Lender by or on behalf of the Borrower in writing for purposes
of or in connection with this Agreement or any transaction contemplated hereby,
including, without limitation, any financial statement, budget, balance sheet or
business plan, is true and accurate in every material respect and such
information is not incomplete by the omission of any material fact necessary to
make such information not misleading.

 
 
(17)
Solvency.  The Borrower is solvent and is generally able to pay its debts as
they become due and will be able to do so after giving effect to the
transactions contemplated in this Agreement.

 
 
(18)
Chief Executive Office. The chief executive office, principal place of business
and place where the Borrower keeps its non-financial Books and Records is
located at 39 West 37th Street, 8th floor, New York City, New York 10018.

 
 
(19)
Financial Year End. The financial year end of the Borrower is the last day of
December.

 
 
(20)
Guarantees. The Borrower has not guaranteed the obligations of any Person in
respect of Indebtedness for borrowed money other than in connection with
Permitted Indebtedness.

 
 
(21)
Authorized and Issued Capital. The authorized capital of the Borrower consists
of 250,000,000 shares of common stock, par value $0.001 per share, of which
90,440,000 shares are (as of the Closing Date) issued and outstanding, and
50,000,000 shares of preferred stock, all designated as Series A Preferred
Stock, par value $0.001 per share, of which 32,667,123 shares are (as of the
Closing Date) issued and outstanding.

 
 
- 20 -

--------------------------------------------------------------------------------

 

 
(22)
No Required Disposition. Except as set forth in Schedule “J”, there is no
existing agreement, option, right or privilege capable of becoming an agreement
or option pursuant to which the Borrower would be required to sell or otherwise
dispose of any of its personal property, including, without limitation,
Intellectual Property.

 
 
(23)
Predecessor Names and Trade Names.  Since the date of its incorporation, the
Borrower has not used nor does it now use any name other than its current
corporate name and any other names set out in Schedule “L” annexed hereto.

 
 
(24)
No Consumer Goods.  The Borrower does not own any consumer goods which are
material in value or which are material to the business, operations, property,
condition or prospects (financial or otherwise) of the Borrower.

 
 
(25)
Partnership.  The Borrower is not in partnership with any Person nor is the
Borrower and any of its Subsidiaries a participant in any joint venture.

 
 
(26)
No Claims.  The Borrower does not have any existing claims against the Lender.

 
Section 7.02        Compliance with Securities Laws
 
The Borrower is in compliance in all material respects with the provisions and
requirements of all applicable securities laws, stock exchanges, regulations,
rules and requirements of any jurisdiction having authority in relation to the
Borrower, including, without limitation, the completion on a proper and timely
basis of all necessary filings and reports under any and all such securities
laws, regulations, rules and requirements (including those of applicable stock
exchanges).
 
Section 7.03        Disclosure
 
No representation or warranty made by the Borrower in this Agreement or any of
the Security delivered by the Borrower contains any untrue statement of a fact
or omits to state a material fact necessary in order to make the statements
contained therein, taken as a whole, not misleading in light of the
circumstances in which they were made.
 
Section 7.04        Lender Representations and Warranties
 
The Lender represents and warrants to the Borrower that:
 
 
(1)
the Lender is a limited partnership whose primary place of business is located
in New York City, New York, and all necessary approvals to authorize the
execution of this Agreement on behalf of the Lender have been obtained;

 
 
(2)
the Lender has the right and authority to enter into this Agreement and make the
advances of credit contemplated hereby;

 
 
- 21 -

--------------------------------------------------------------------------------

 

 
(3)
the Lender is acquiring the Note as principal for its own account and not for
the benefit of any other person;

 
 
(4)
the Lender is (i) an “accredited investor” within the meaning of the Securities
Act of 1933; (ii) is acquiring the Note as an investment and not for resale, and
(iii) is able to evaluate its investment in the Borrower on the basis of general
business information respecting the Borrower presented by the Borrower;

 
 
(5)
the Lender has had the opportunity to ask and have answered any and all
questions which the Lender wished to have answered with respect to the business
and affairs of the Borrower;

 
Section 7.05        Survival of Representations and Warranties
 
The representations and warranties contained in this Article Seven shall survive
the execution and delivery of this Agreement and the making of Borrowings
hereunder, regardless of any investigation or examination made by the Lender or
its counsel.  The Lender shall be deemed to have relied upon each of the
Borrower’s representations and warranties in advancing the Credit Facility.
 
ARTICLE EIGHT

 
COVENANTS
 
Section 8.01        Positive Covenants
 
From the date hereof and until the Outstanding Obligations are repaid in full,
the Borrower will observe and perform each of the following covenants, unless
compliance therewith shall have been waived in writing by the Lender:
 
 
(1)
Existence.  The Borrower will do or cause to be done all such things as are
necessary to maintain its corporate existence in good standing, to ensure that
it has, at all times, the right and is duly qualified to conduct its business
and to obtain and maintain all rights, privileges and licenses necessary for the
conduct of its business.

 
 
(2)
Conduct of Business.  The Borrower will maintain, operate and use its properties
and assets, and will carry on and conduct its business so as to preserve and
protect such properties and assets and business and the profits thereof.

 
 
(3)
Payment of Principal, Interest and Expenses. The Borrower will duly and
punctually pay or cause to be paid to the Lender the Outstanding Obligations at
the times and places and in the manner provided for herein.

 
 
- 22 -

--------------------------------------------------------------------------------

 

 
(4)
Payment of Taxes and Claims.  The Borrower will pay and discharge promptly when
due all Taxes, assessments and other governmental charges or levies imposed upon
it or upon its properties or assets or upon any part thereof, as well as all
claims of any kind (including claims for labor, materials and supplies) which,
if unpaid, would by law become a lien, charge, trust or other claim upon any
such properties or assets; but the Borrower shall not be required to pay any
such Tax, assessment, charge or levy or claim if the amount, applicability or
validity thereof shall be contested in good faith by appropriate proceedings and
if the Borrower shall have set aside on its books a reserve to the extent
required by GAAP in an amount which is reasonably adequate with respect thereto.

 
 
(5)
Use of Proceeds.  The Borrower shall use the proceeds of all Borrowings
exclusively for the purposes set forth in subsection 4.06.

 
 
(6)
Reserves.  The Borrower will maintain appropriate reserves for Taxes and other
contingent expenses or liabilities in accordance with GAAP.

 
 
(7)
Other Information.  The Borrower shall furnish to the Lender promptly on written
request therefor such other information in its possession respecting its
financial condition and its business and affairs as the Lender may from time to
time reasonably require.

 
 
(8)
Insurance.

 
 
(i)
Borrower shall obtain and maintain for the Term, at its own expense, and present
Lender with certificates evidencing the following coverages:

 
 
(A)
“All Risk” property damage insurance against loss or damage.  The coverage limit
shall be at least equal to the balance sheet value of the tangible personal
property of the Borrower.  The deductible shall not exceed US$25,000.

 
 
(B)
Commercial General Liability Insurance (including contractual liability,
products and completed operations coverage) reasonably satisfactory to
Lender.  The limit of liability shall be at least equal to US$1,000,000 per
occurrence (inclusive of any excess umbrella liability coverage).  The policy
shall be without deductible, except for the products liability coverage which
may have a deductible up to US$10,000.

 
 
(ii)
Such other insurance against risks of loss and with terms as shall be reasonably
required by Lender.  All policies of insurance shall be placed with financially
sound, commercial insurers reasonably satisfactory to the Lender.

 
 
(9)
Books and Records.  The Borrower will, at all times, maintain proper records and
books of account in accordance with GAAP (except that the unaudited financial
statements may not be in accordance with GAAP because of the absence of
footnotes normally contained therein and are subject to normal year-end
adjustments which in the aggregate will not be material) and therein make true
and correct entries of all dealings and transactions relating to its business
and, if requested in writing by the Lender, will make the same available for
inspection by the Lender or any agent of the Lender at all reasonable times
during normal business hours following reasonable notice.

 
 
- 23 -

--------------------------------------------------------------------------------

 

 
(10)
Reporting Requirements.  Borrower shall furnish to the Lender:

 
 
(i)
Financial Statements.  Promptly as they are available and in any event: (i)
within sixty (60) days of the end of each fiscal quarter of the
Borrower,  consolidated quarterly financial statements of the Borrower and any
Subsidiaries; and (ii) within thirty (30) days of each month end, the unaudited,
consolidated internal financial statements of the Borrower and any Subsidiaries.

 
 
(ii)
Notice of Defaults.  As soon as possible, and in any event within three (3)
Business Days after the discovery of a Default or Event of Default, provide the
Lender with an officer’s certificate setting forth the facts relating to or
giving rise to such Default or Event of Default and the remedial action which
the Borrower has taken or proposes to take with respect thereto.

 
 
(iii)
Miscellaneous.  Such other information as the Lender may reasonably request from
time to time.

 
 
(11)
Access.  The Borrower will permit the Lender through its officers or employees
or through any agents or consultants retained by it, upon request following
reasonable notice, to have reasonable access during normal business hours and
from time to time (but not more often than twice per year, unless the Lender has
a good faith belief or concern regarding the Borrower’s ability to meet its
financial projections or repay the Outstanding Obligations, in which case the
foregoing limitation shall not apply), to any of the Borrower’s premises and, as
reasonably requested by the Lender, to any records, information or data in its
possession so as to enable the Lender to ascertain the state of the Borrower’s
operations, and will permit the Lender, to make copies of and abstracts from
such records, information or data and will, upon request of the Lender and at
Lender’s expense (if such expenses are not immaterial), deliver to the Lender
copies of such records, information or data.

 
 
(12)
Notice of Material Adverse Change.  The Borrower will give to the Lender prompt
written notice, and in any event within three (3) Business Days of the
occurrence thereof, of any material adverse change in the general affairs,
business, condition (financial or otherwise) of the Borrower or any of its
Subsidiaries, or of any material loss, destruction or damage to its properties
and assets, or if there is a material impairment of the prospect of repayment of
any portion of the Outstanding Obligations owing to the Lender or a material
impairment of the value or priority of the Lender’s Security Interest in the
Property.

 
 
- 24 -

--------------------------------------------------------------------------------

 

 
(13)
Notice of Litigation.  The Borrower will give to the Lender prompt written
notice, and in any event within five (5) Business Days of the occurrence
thereof, of any material action, suit, litigation, or other proceeding which is
commenced or threatened against it and which has a claimed amount in excess of
US$100,000.

 
 
(14)
Registration of Security.  The Borrower will provide the Lender with such
assistance and do such things as the Lender may from time to time request so
that the Security and any other instruments of conveyance or assignment effected
pursuant to this Agreement or otherwise will be and remain registered, recorded
or filed from time to time in such manner and in such places as may in the
opinion of the Lender be necessary or advisable in perfecting the Security
Interests constituted thereby.

 
 
(15)
Material Contracts.  The Borrower shall perform all material obligations of the
Borrower pursuant to all documents, contracts and agreements material to the
operations of the Borrower, subject to any good faith disputes by the Borrower
with respect thereto.

 
 
(16)
Compliance with Laws.  The Borrower shall comply in all respects with all
Applicable Laws, non-compliance with which could have a material adverse effect
on Borrower’s business or operations.

 
 
(17)
New Locations.  The Borrower shall advise the Lender in writing not less than
thirty (30) days’ prior to the Borrower: (i) changing the location of its
registered office, principal place of business or the location of its records or
acquiring any such new locations; (ii) establishing new places of business;
(iii) keeping, maintaining or storing inventory at any location other than the
locations listed in Schedules “C”, “D” or “H” ; or (iv) changing its corporate
name or domicile.  Upon any event described in subparagraph (iii) above,
Schedules “C”, “D” or “H”, as applicable, shall be deemed to be amended to
reflect such occurrence without the requirement of any further action.

 
 
(18)
Maintenance of Equipment and Similar Assets.  The Borrower, in accordance with
commercially reasonable standards, shall keep and maintain all items of
equipment and other similar types of personal property in good operating
condition and repair and shall make all necessary replacements thereof and
renewals thereto so that the value and operating efficiency thereof shall, at
all times, be maintained and preserved, ordinary wear and tear excepted.

 
 
(19)
Maintenance of Intellectual Property.  The Borrower shall pay all fees and take
all commercially reasonable steps necessary in a prompt and diligent manner to
keep and maintain the Intellectual Property in force, updated, valid and
enforceable and to maintain the confidential, proprietary nature of all trade
secrets, know how and other unregistered Intellectual Property.

 
 
- 25 -

--------------------------------------------------------------------------------

 

 
(20)
Additional Security.  In the event that the Borrower acquires or incorporates a
Subsidiary with assets, rights or property with a book value (as determined by
the financial statements of such Subsidiary) in excess of US$100,000 or an
existing Subsidiary (or any Subsidiary of a Subsidiary), acquires assets, rights
or property with a book value (as determined by the financial statements of such
Subsidiary) in excess of US$100,000 outside of the ordinary course of business,
the Borrower shall forthwith deliver to the Lender, in form and substance
satisfactory to the Lender and its counsel,

 
 
(i)
an instrument or instruments of the Subsidiary in favor of the Lender and
pursuant to which the Subsidiary shall guarantee the Outstanding Obligations of
the Borrower, postpone the indebtedness, liabilities and obligations of the
Borrower to such Subsidiary to the Outstanding Obligations of the Borrower,
grant a general security interest in favor of the Lender as security for its
obligations to the Lender pursuant to such guarantee and represents and warrants
substantially as to the matters referred to in Section 7.01 as they would relate
to such Subsidiary;

 
 
(ii)
certified copies of the certificate of incorporation and by-laws of each of such
Subsidiary and of the resolutions of the board of directors of each of such
Subsidiary approving the aforesaid instruments and approving the giving of any
financial assistance and of all documents evidencing other necessary corporate
action of each such Subsidiary and any shareholder agreement to which the
Borrower may be a party with respect to its shareholding in such Subsidiary and
government approvals, if any, with respect to the aforesaid instruments;

 
 
(iii)
a certificate of a senior officer of the Subsidiary certifying the jurisdiction
of incorporation of the Subsidiary, a description of each type of material
property or assets, whether tangible or intangible, of the Subsidiary and its
location, the legal description of all property, owned or leased, and the
location of each place of business, the chief executive office and the
registered office or head office of the Subsidiary;

 
 
(iv)
a certificate of status or good standing with respect to the Subsidiary and
issued by the jurisdiction of incorporation of the Subsidiary;

 
 
(v)
a favorable legal opinion of such Subsidiary’s counsel as to such matters as the
Lender may reasonably request; and

 
 
(vi)
such other certificates and documentation as the Lender may reasonably request.

 
Section 8.02        Restrictive Covenants
 
From the date hereof and until the Outstanding Obligations are paid in full, the
Borrower shall adhere to the following covenants unless waived in writing by the
Lender:

 
- 26 -

--------------------------------------------------------------------------------

 
 

 
(1)
Not to Merge, etc.  The Borrower and each of its Subsidiaries shall not enter
into any transaction or series of related transactions (whether by way of
merger, conversion, winding-up, consolidation, reorganization, reconstruction,
combination, continuance, transfer, sale, lease or otherwise) whereby all or
substantially all of its undertaking, properties, rights or assets would become
the property of any other Person or, in the case of merger or conversion, of the
continuing corporation resulting therefrom without the prior written consent of
the Lender.

 
 
(2)
Indebtedness.  The Borrower shall not create, assume, issue or permit to exist,
directly or indirectly, any Indebtedness except for Permitted Indebtedness
without the prior written consent of the Lender.

 
 
(3)
Negative Pledge.  Except for Permitted Encumbrances or Purchase Money
Obligations, the Borrower shall not create, assume, incur or suffer to exist any
Security Interest in or upon any of the property charged by the Security,
including, without limitation, Intellectual Property, without the prior written
consent of the Lender.

 
 
(4)
No Guarantees.  The Borrower shall not be or become liable, directly or
indirectly, contingently or otherwise, for any obligation of any other Person by
Guarantee other than as permitted hereunder, without the prior written consent
of the Lender.

 
 
(5)
Restrictions on Subsidiaries, Investments and Loans.  The Borrower shall not,
without the prior written consent of the Lender, directly or indirectly, (i)
acquire or form any Subsidiary after the date hereof, unless it has complied
with the provisions of Section 8.01(20) in connection therewith; or (ii) make
any loan or loans to or an equity investment or investments (a “Permitted
Investment”) in excess of US$50,000 in, or purchase or otherwise acquire or hold
any shares or securities of any single Person.  For greater certainty, nothing
contained in this Agreement shall restrict the ability of the Borrower to enter
into any type or amount of treasury bill investment and other term deposits with
financial institutions in the ordinary course of business. Except where such
business association is in the ordinary course of its business and does not
materially or adversely affect the assets of the Borrower or the Security, the
Borrower shall not become a partner in any partnership or a participant in any
joint venture without the prior written consent of the Lender.

 
 
(6)
Transactions with Affiliates.  The Borrower shall not enter into or consummate a
transaction of any kind with any of its Affiliates or any of their respective
Affiliates other than (i) compensation and employment arrangements with
directors or officers in the ordinary course of business, provided that no
payment of any bonus shall be permitted if a Default or Event of Default has
occurred and remains in effect or would be caused by or result from such
payment; (ii) transactions with the Lender or any Affiliate of the Lender;
(iii) payments permitted under and pursuant to written agreements entered into
by and between the Borrower and one or more Affiliates that both (A) reflect and
constitute an arm’s length transaction between unrelated parties of equal
bargaining power, (B) are subject to such terms and conditions as determined by
the Lender in its sole discretion, and (C) are, collectively, not more than
$50,000; (iv) carrying out the transactions contemplated by the LLC Agreement;
and (v) transactions with a Subsidiary in the ordinary course of business (in
relation to what is ordinary as of the Closing Date).

 
 
- 27 -

--------------------------------------------------------------------------------

 
 
 
(7)
Relocation of Assets.  The Borrower shall not locate or permit to be situated
any of its present or after-acquired property or assets in any jurisdiction
other than as set out in Schedule “C”,  Schedule “D” or Schedule “H” or assets
in transit in the ordinary course of business without having first notified the
Lender in writing.

 
 
(8)
Disposition of Assets.  The Borrower and each of its Subsidiaries shall not
sell, assign, transfer, convey, lease (as lessor), license, contribute or
otherwise dispose of, or grant options, warrants or other rights with respect to
the property charged by the Security, other than Permitted Asset Sales and
non-exclusive licenses of Intellectual Property in the ordinary course of
business, without the prior written consent of the Lender.

 
 
(9)
Material Contracts.  The Borrower shall not cancel or terminate any material
contract or amend nor otherwise modify any material contract, or waive any
default or breach under any material contract, or take any other action in
connection with any contract that would have a material adverse effect on the
business or affairs of the Borrower.

 
 
(10)
Charter Documents; Name; Jurisdiction of Organization.  The Borrower shall not
(i) amend, modify, restate or change its certificate of incorporation or
formation or bylaws or similar charter documents in a manner that would be
adverse to the Lender, (ii) without at least thirty (30) days prior written
notice to the Lender, change its name or jurisdiction of incorporation, or
(iii) wind up, liquidate, dissolve (voluntarily or involuntarily) or commence or
suffer any proceedings seeking or that would result in any of the foregoing.

 
 
(11)
Intellectual Property Escrow.  Except as set forth in Schedule “J”, the Borrower
hereby covenants with the Lender that it has not, and shall not, place any of
its Intellectual Property, including, without limitation, any source code (the
“Escrowed Intellectual Property”) in escrow, without first ensuring that the
beneficiary of such escrow would only be able to use the Escrowed Intellectual
Property to update, maintain and internally use such beneficiary’s internal
software and not be able to modify such Escrowed Intellectual Property (except
as may be reasonably required for internal purposes only) or license, sell,
assign, transfer, distribute or otherwise dispose of such Escrowed Intellectual
Property.

 
 
(12)
Dividends and Extraordinary Bonuses. The Borrower shall not, without the prior
written consent of the Lender, (i) pay any cash dividends or make any cash
distributions on its equity securities, (ii) purchase, redeem, retire or
otherwise acquire any of its shares (other than repurchases pursuant to the
terms of employee stock option plans, up to an aggregate annual amount not to
exceed US$100,000 per year, or pursuant to the LLC Agreement), (iii) return any
capital to any holder of its equity securities or (iv) pay any extraordinary
bonuses to employees or management, provided however, that the Borrower may pay
dividends payable solely in common stock.

 
 
- 28 -

--------------------------------------------------------------------------------

 
 
ARTICLE NINE
 
SECURITY
 
Section 9.01         Security
 
The Borrower shall execute and deliver to, or shall cause to be executed and
delivered to, the Lender in form and substance satisfactory to the Lender and
its counsel, this Agreement, the Note, and all documents to secure all debts,
liabilities and obligations of the Borrower to the Lender including, without
limitation, the Outstanding Obligations, as follows:
 
 
(1)
a security agreement issued by the Borrower creating a Security Interest in all
present and after-acquired accounts receivable of the Borrower (as such accounts
receivable are more fully described in the security agreement); and

 
 
(2)
all such other security agreements with respect to the aforementioned collateral
which the Lender may reasonably require.

 
Section 9.02         Further Assurances
 
The Borrower from time to time shall execute and deliver, or cause to be
executed and delivered, to the Lender such further documents and assurances, in
form and substance satisfactory to the Lender and its counsel, as may be
reasonably requested by the Lender for the purpose of giving effect to this
Agreement, the Note, or the Security or for the purpose of establishing
compliance with the representations, warranties and conditions of this
Agreement, the Note, or the Security.
 
ARTICLE TEN
 
EVENTS OF DEFAULT
 
Section 10.01       Events of Default
 
Notwithstanding anything to the contrary herein,
 
 
(i)
the Outstanding Obligations shall, at the option of the Lender, become
immediately due and payable to the Lender and the Lender may without notice to
the Borrower apply any amounts outstanding to the credit of the Borrower to
repayment of the Outstanding Obligations;

 
 
(ii)
the interest rate on all Outstanding Obligations may, at Lender’s option, become
the Default Rate; and

 
 
- 29 -

--------------------------------------------------------------------------------

 
 
 
(iii)
the Security shall, at the option of the Lender, become immediately enforceable,

 
upon the occurrence of any of the following events (each an “Event of Default”):
 
 
(1)
Failure to Pay Principal or Interest – if the Borrower fails to make punctual
payment when due of any principal amount or interest payable hereunder and if
such payment is not made within five (5) Business Days of the day on which such
payment is due;

 
 
(2)
Failure to Pay Other Amounts – if the Borrower fails to make punctual payment
when due of any amount payable hereunder other than principal or interest and if
such payment is not made within five (5) Business Days of the day on which the
Borrower receives notice that such payment is due;

 
 
(3)
False Representations, Etc. – if any representation or warranty made or given
herein, in any certificate delivered pursuant hereto or in any financial
statements, budgets, balance sheets or business plans delivered pursuant hereto
is false or misleading in any material respect;

 
 
(4)
Default in Certain Covenants – if there is any default or failure in the
observance or performance of any covenant contained in Section 8.02 provided
that such default or failure is continuing five (5) Business Days after written
notice thereof is given to the Borrower by the Lender.

 
 
(5)
Default in Other Covenants – if, other than in respect of covenants contained in
Section 8.02, or any covenant to pay, there is any default or failure in the
observance or performance of any other act required to be done or any other
covenant or condition required to be observed or performed under this Agreement
or the Security, and the default or failure continues for five (5) Business Days
after written notice by the Lender to the Borrower specifying such default or
failure;

 
 
(6)
Default under Security – if there is any default, event of default or failure in
the observance or performance of any covenant in the Security;

 
 
(7)
Insurance Lapse – if any insurance on the properties or assets of the Borrower
lapses and such coverage shall not be reinstated within fifteen (15) Business
Days of such lapse;

 
 
(8)
Insolvency – if the Borrower or any of its material Subsidiaries is unable to
pay its debts as such debts become due or is adjudged or declared to be, or
admits to being, bankrupt or insolvent;

 
 
- 30 -

--------------------------------------------------------------------------------

 

 
(9)
Voluntary Proceedings – if the Borrower makes a general assignment for the
benefit of creditors; or any proceeding or filing is instituted or made by the
Borrower seeking relief on its behalf as debtor, or to adjudicate it a bankrupt
or insolvent, or seeking liquidation, winding-up, reorganization, arrangement,
adjustment or composition of it or its debts under any similar law relating to
bankruptcy, insolvency, reorganization or relief of debtors, or seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its properties or assets; or the Borrower takes
any corporate action to authorize any of the actions set forth in this
subsection 10.01(9);

 
 
(10)
Involuntary Proceedings – if any notice of intention is filed or any proceeding
or filing is instituted or made against the Borrower in any jurisdiction seeking
to have an order for relief entered against it as debtor or to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding-up, reorganization,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency, reorganization or relief of debtors, or seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its properties or assets or seeking possession,
foreclosure or retention, or sale or other disposition of, or other proceedings
to enforce security over, all or a substantial part of the assets of the
Borrower unless the same is being contested actively and diligently in good
faith by appropriate and timely proceedings and is dismissed, vacated or stayed
within thirty (30) days of institution thereof;

 
 
(11)
Receiver, etc. – if a receiver, liquidator, trustee, sequestrator or other
officer with like powers is appointed with respect to, or an encumbrancer
pursuant to a Security Interest or otherwise takes possession of, or forecloses
or retains, or sells or otherwise disposes of, or otherwise proceeds to enforce
security over any of the properties or assets of the Borrower or gives notice of
its intention to do so;

 
 
(12)
Execution, Distress – if any writ, attachment, execution, sequestration, extent,
distress or any other similar process becomes enforceable against the Borrower
or if a distress or any analogous process is levied against any of the
properties or assets of the Borrower, except where the same is being contested
actively and diligently in good faith by appropriate and timely proceedings and
the enforcement or levy has been stayed;

 
 
(13)
Suspension or Termination of Business – if the Borrower or any of its material
Subsidiaries suspends or ceases or threatens to suspend or cease its business,
dissolves, liquidates, or undertakes to carry out any of the foregoing;

 
 
(14)
Sale –  if the Borrower or any of its material Subsidiaries sells or otherwise
disposes of, or threatens to sell or otherwise dispose of, all or a substantial
part of its undertaking and property and assets to any arm’s length third party,
whether in one transaction or a series of related transactions, other than
pursuant to a Permitted Asset Sale;

 
 
(15)
Change in Control – if the Borrower or any of its material Subsidiaries engage
in a merger, sale of stock, share exchange, reorganization, conversion, or
similar event following which the beneficial owners of the Borrower or
Subsidiary (as the case may be) prior to such transaction control less than
fifty percent (50%) of the voting or economic interests in the Borrower or
Subsidiary (as the case may be);

 
 
- 31 -

--------------------------------------------------------------------------------

 
 
 
(16)
Assignment – if the Borrower assigns or attempts to assign its rights under this
Agreement or any of the Security or any interest herein or therein to a third
party without the prior consent of the Lender;

 
 
(17)
Value of Security – if the value of the Borrower's average accounts receivable
is, over the course of twenty (20) consecutive Business Days, less than
seventy-five percent (75%) of the Outstanding Obligations during such time;

 
 
(18)
Cross-Default – if the Borrower defaults in the payment, when due, of any
indebtedness for borrowed money in the principal amount of US$25,000 or greater,
and such default has not been waived within the applicable cure period, if any,
or if such indebtedness is accelerated or otherwise becomes due and payable
prior to the stated maturity thereof; and

 
 
(19)
Material Adverse Change – if (i) there occurs a material adverse change in the
general affairs, business, property, assets, management or condition (financial
or otherwise) of the Borrower or any of its Subsidiaries or (ii) there is, in
the Lender’s good faith business judgment acting reasonably, a material
impairment of the prospect of repayment of any portion of the Outstanding
Obligations owing to the Lender or an impairment of the value or priority of the
Lender’s Security Interest (each, an “Impairment”). If the Borrower disputes
whether an Impairment has occurred, then the Borrower can request that such
determination be made by an auditor of national reputation selected by the
Borrower and reasonably acceptable to the Lender. The fees and expenses of such
independent determination shall be borne by (a) the Borrower if the auditor
determines that an Impairment has occurred or (b) the Lender if the auditor
determines that an Impairment has not occurred.

 
Section 10.02       Lender May Waive
 
The Lender may at any time waive any Default or Event of Default which may have
occurred, provided that no such waiver shall extend to or be taken in any manner
whatsoever to affect any subsequent Default or Event of Default or the rights or
remedies resulting therefrom.  No such waiver shall be effective unless given by
the Lender in writing.
 
Section 10.03       Remedies are Cumulative
 
For greater certainty, the rights and remedies of the Lender under this
Agreement are cumulative and are in addition to and not in substitution for any
rights or remedies provided by law; and any single or partial exercise by the
Lender of any right or remedy for a Default or Event of Default or breach of any
term, covenant, condition or agreement herein contained shall not be deemed to
be a waiver of or to alter, affect or prejudice any other right or remedy to
which the Lender may be lawfully entitled for the same Default or breach, and
any waiver by the Lender of the strict observance, performance or compliance
with any term, covenant, condition or agreement herein contained and any
indulgence granted by the Lender shall not be deemed to be a waiver of that or
any subsequent Default.

 
- 32 -

--------------------------------------------------------------------------------

 
 
Section 10.04       Set-Off
 
The Lender shall be entitled at any time or from time to time after the
occurrence of an Event of Default which is continuing, without notice to
set-off, consolidate and to apply any or all deposits and any other indebtedness
at any time held by or owing by the Lender to the Borrower against and on
account of the debts, liabilities or obligations of the Borrower to the Lender,
whether or not due and payable and whether or not the Lender has made Demand
therefor.
 
ARTICLE ELEVEN
 
ENVIRONMENTAL MATTERS
 
Section 11.01       Representations and Warranties
 
The Borrower hereby represents and warrants as follows:
 
 
(1)
the business of the Borrower has been operated in compliance in all material
respects with all applicable Environmental Laws and with all permits, licenses
and authorizations issued pursuant to Environmental Laws; and

 
 
(2)
there are no claims, investigations, litigation, administrative proceedings,
whether pending or threatened relating to any Contaminants, Releases or other
forms of pollution or alleged violation of applicable Environmental Laws
(collectively, “Environmental Matters”) that may reasonably be expected to have
a material adverse effect upon the Borrower. The Borrower has not assumed any
material liability of any other Person for response, removal, remediation,
investigation, clean up, compliance or required capital expenditures in
connection with any Environmental Matter arising prior to the date hereof.

 
Section 11.02       Environmental Covenants
 
The Borrower covenants with the Lender as follows:
 
 
(1)
Compliance.  The Borrower shall comply in all material respects with the
requirements of any Environmental Law applicable to it.

 
 
(2)
Notification.  The Borrower shall promptly forward to the Lender copies of all
material orders, notices, permits, applications or other communications and
reports in its possession in connection with any Environmental Law affecting or
relating to the Property or the operations and activities of the Borrower.

 
 
- 33 -

--------------------------------------------------------------------------------

 
 
ARTICLE TWELVE
 
GENERAL
 
Section 12.01       Notices
 
Any notice, request or other communication hereunder to any of the parties
hereto shall be in writing and be well and sufficiently given if delivered
personally, via reputable overnight courier, or sent by prepaid registered mail
to its address and to the attention of the person set forth below:
 
 
(1)
In the case of the Borrower:

 
DILIGENT BOARD MEMBER SERVICES, INC.
39 West 37 Street, 8th Floor
New York, New York  10018
Attn: Alessandro Sodi, Chief Executive Office


 
(2)
In the case of the Lender:

 
SPRING STREET PARTNERS, L.P.
488 Madison Ave., 21st Floor
New York, New York  10022
Attn: David Liptak


Any such notice shall be deemed to be given and received, if delivered
personally or by courier, when delivered, and if mailed, on the third Business
Day following the date on which it was mailed, unless an interruption of postal
services occurs or is continuing on or within the three (3) Business Days after
the date of mailing in which case the notice shall be deemed to have been
received on the third Business Day after postal service resumes.  Either party
may by notice to the other, given as aforesaid, designate a changed address.
 
Section 12.02       Performance of Covenants by the Lender
 
If, as a result of an Event of Default, any of the covenants or obligations
contained herein shall not be performed by the Borrower, the Lender may perform
such covenant or obligation and, if in so doing the Lender spends money or
incurs liability, the amount of money reasonably so spent or liability incurred
shall be added to the Outstanding Obligations.
 
Section 12.03       Indemnity
 
In addition to any other indemnity provided for herein, the Borrower shall
defend, indemnify and hold harmless Bank and its officers, employees, and agents
against (i) all obligations, demands, claims, and liabilities claimed or
asserted by any other party in connection with the transactions contemplated by
this Agreement or any instrument delivered hereunder; and (ii) all losses or
expenses (including any losses or expenses sustained or incurred in liquidating
or redeploying deposits or other funds contracted for or acquired or used to
effect or maintain the Outstanding Obligations or part thereof) in any way
suffered, incurred, or paid by the Lender, its officers, employees and agents as
a result of or in anyway arising out of, following, or consequential to
transactions between the Lender and the Borrower under this Agreement or the
Security, or otherwise (including without limitation reasonable attorneys fees
and expenses), except to the extent that any such losses are caused by the
Lender’s gross negligence or willful misconduct.

 
- 34 -

--------------------------------------------------------------------------------

 
 
Section 12.04       No Set-Off or Counterclaim
 
The obligations of the Borrower to make payments hereunder shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, any set-off, compensation, counterclaim, recoupment, defence or
other right which the Borrower may have against the Lender.
 
Section 12.05       Severability
 
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
Section 12.06       Time of Essence
 
Time shall, in all respects, be of the essence of this Agreement.
 
Section 12.07       Assignment
 
The Borrower may not assign this Agreement or any part hereof without the prior
written consent of the Lender.  Upon giving written notice thereof to the
Borrower, this Agreement shall be assignable by the Lender, in whole or in part.
 
Section 12.08       Entire Agreement
 
This Agreement, together with the Note, Security and any other instruments
contemplated hereby, constitutes the entire agreement between the parties with
respect to the matters covered hereby and supersedes any other prior agreements
or representations.
 
Section 12.09       Amendments
 
No amendment, modification or waiver of any provision of this Agreement or
consent by the Lender to any departure from any provision of this Agreement is
in any way effective unless it is in writing and signed by the Borrower and the
Lender, in which event the amendment, modification, waiver or consent is
effective only in the specific instance and for the specific purpose for which
it is given.
 
Section 12.10       Governing Law
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York therein and shall be treated in all respects as a New York
contract.

 
- 35 -

--------------------------------------------------------------------------------

 
 
Section 12.11       Conflict
 
In the event that there is any conflict or inconsistency between the provisions
contained in this Agreement and the provisions contained in any document
delivered pursuant hereto or in connection herewith including, without
limitation, the Security, the provisions of this Agreement shall have priority
over and shall override the provisions contained in the other document to the
extent of such conflict or inconsistency.
 
Section 12.12       Successors and Assigns
 
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns.
 
Section 12.13       Counterparts
 
This Agreement may be executed by one or more of the parties to this Agreement
by facsimile and in any number of separate counterparts, each such counterpart
to be deemed an original and all said counterparts when taken together shall be
deemed to constitute one and the same instrument.
 
Section 12.14       Waiver of Trial by Jury.
 
THE BORROWER AND THE LENDER EACH HEREBY KNOWINGLY AND VOLUNTARILY WITH THE
BENEFIT OF COUNSEL WAIVE TRIAL BY JURY IN ANY ACTIONS, PROCEEDINGS, CLAIMS OR
COUNTER-CLAIMS, WHETHER IN CONTRACT OR TORT OR OTHERWISE, AT LAW OR IN EQUITY,
ARISING OUT OF OR IN ANY WAY RELATING TO THIS AGREEMENT OR THE SECURITY OR NOTE.

 
IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 
[Signatures on following page]

 
- 36 -

--------------------------------------------------------------------------------

 
 
BORROWER:
 
DILIGENT BOARD MEMBER SERVICES, INC.
     
By:
/s/ Alessandro Sodi
Name:  Alessandro Sodi
Title:  CEO and President
     
LENDER:
 
SPRING STREET PARTNERS, L.P.
   
By:
Spring Street Partners, Inc.
Its:
General Partner
       
By: 
  /s/ David Liptak
   
David Liptak, President

 
 
- 37 -

--------------------------------------------------------------------------------

 
 
SCHEDULE “A”
 
FORM OF OPINION
 
[ex10-12logo.jpg]
 
March 12, 2010
 
To Spring Street Partners L.P.
 
Re:           Credit Agreement, dated March 12, 2010 (the “Credit Agreement”)
among Diligent Board Member Services, Inc. (the “Company”) and Spring Street
Partners L.P. (the “Lender”).
 
Ladies and Gentlemen,
 
I am delivering this opinion to you in my capacity as General Counsel of the
Company pursuant to Section 6.01(6) of the Credit Agreement.  Unless otherwise
defined in this opinion letter or the context otherwise requires, all
capitalized terms used herein shall have the respective meanings assigned to
them in the Credit Agreement.
 
In rendering the opinions contained in this opinion letter, I have examined and
relied upon such records, documents, instruments, certificates of public
officials and certificates of officers of the Company as I have deemed
appropriate, including without limitation:
 
 
A.
The Amended and Restated Certificate of Incorporation of the Company (the
"Amended Certificate").

 
 
B.
The Credit Agreement, executed by the Company and the Purchasers.

 
 
C.
The Security Agreement, dated March 12, 2010 executed by Company.

 
 
D.
The Revolving Promissory Note, dated March 12, 2010, executed by Company (the
“Note”).

 
 
E.
The Financing Statement naming the Borrower as debtor and naming the Lender as
secured party, which I understand and assume has been duly filed and indexed in
the office of the Secretary of State of the State of Delaware.

 
 
F.
A copy of the Amended and Restated Bylaws of the Company.

 
 
G.
A copy of the Written Consent in Lieu of Meeting executed by all of the
Directors of the Company.

 
 
H.
A Certificate of the Delaware Secretary of State with respect to the Company’s
good standing in such jurisdiction.  Our opinions as to the good standing of the
Company are based solely upon such certificate.

 
 

--------------------------------------------------------------------------------

 
 
The Credit Agreement, the Security Agreement and the Note are sometimes referred
to in this opinion letter as the “Transaction Documents”).  I express no opinion
as to any matter relating to the laws of any jurisdiction other than the laws of
the State of New York.
 
As to matters of fact, we have relied, to the extent I deem proper, upon the
representations of the Company and the Lender set forth in the Transaction
Documents, and upon certificates of officers of the Company. I have assumed due
authorization, execution and delivery of the Transaction Documents by, and the
enforceability of the Transaction Documents against, all parties thereto other
than the Company.  I have also assumed the correctness of all statements of fact
contained in all agreements, certificates and other documents examined by me;
the correctness of all statements of fact made in response to my inquiries by
officers and other representatives of the Company and by public officials; the
legal capacity of all natural persons; the genuineness of all signatures on all
agreements and other documents examined by me; the authenticity of all documents
submitted to me as originals; and the conformity to authentic original documents
of all documents submitted to me as copies.  I have also assumed that the
transactions contemplated by the Credit Agreement and Security Agreement have
been consummated.
 
Whenever any opinion or other statement in this letter is indicated to be as
“known to me” or based upon “my knowledge,” or is similarly qualified, the
qualification signifies that, in the course of my representation of the Company,
no information has come to my attention which causes me to think that such
opinion is not correct, but that I have not undertaken any independent
investigation to determine the existence of any information respecting matters
addressed in such opinions.
 
Based solely upon and in reliance on the documents and statements referred to
above, and subject to the assumptions, qualifications, limitations and
exceptions set forth herein, I am of the opinion that:
 
1.         The Company is a corporation organized and existing under the law of
the State of Delaware, the state of its incorporation, and is in good standing.
 
2.         The Company has the corporate power and authority to (a) own its own
properties, (b) to conduct its business as currently conducted, and (c) to
execute, deliver and perform its obligations under each of the Transaction
Documents to which it is a party.  The Company has duly authorized the execution
and delivery of the Transaction Documents to which it is intended to be a party,
and the performance by the Company of its obligations thereunder.
 
3.         The Transaction Documents have been duly executed and delivered by
the Company.  The execution and delivery by the Company of the Transaction
Documents, and the performance by the Company of its obligations thereunder, do
not (a) violate the provisions of any New York law; (b) violate the provisions
of the Amended Certificate or the Company’s Bylaws, each as amended to date; (c)
to my knowledge, violate any judgment, decree, order or award of any court,
governmental body or arbitrator specifically naming the Company; (d) violate, to
my knowledge, any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Company is a party, or by which the
company or any of its assets may be bound; or (e) to my knowledge, result in the
creation or imposition of any lien on any of the Company’s properties or assets
(other than as contemplated by the Credit and Security Agreement) pursuant to
the provisions of any such mortgage, indenture, lease, contract or other
agreement, instrument or undertaking.

 
- 2 -

--------------------------------------------------------------------------------

 
 
4.         Subject to the limitations contained in the next paragraph, the
Transaction Documents to which the Company is a party are valid and binding upon
and enforceable against the Company.
 
My opinion concerning the validity, binding effect and enforceability of each
Transaction Document means that: (a) each such document constitutes an effective
contract under applicable law, (b) each such document is not invalid because of
a specific statutory prohibition or public policy and is not subject in its
entirety to a contractual defense, and (c) subject to the remaining sentences of
this paragraph, some remedy is available if there is material default under any
such document. However, the validity, binding effect and enforceability of each
such document may be limited or otherwise affected by (x) bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
statutes, rules, regulations or other laws affecting the enforcement of
creditors' rights and remedies generally and (y) the unavailability of, or
limitation on the availability of, a particular right or remedy (whether in a
proceeding in equity or at law) because of an equitable principle or a
requirement as to commercial reasonableness, conscionability or good faith.
 
5.         To my knowledge, there is no action, proceeding or investigation
pending or overtly threatened against the Company before any court or
administrative agency that questions the validity of the Transaction Documents
or might be reasonably likely to have a material adverse effect on the Company.
 
6.         No action of, or notice to or filing with, any governmental authority
or regulatory body (other than filings to perfect security interests) is
required in connection with the execution, delivery and performance of the
Transaction Documents by the Company.
 
The opinions set forth in this opinion letter are effective as of the date
hereof.  I express no opinions other than as herein expressly set forth, and no
expansion of my opinions may be made by implication or otherwise.  I do not
undertake to advise you of any matter within the scope of this opinion letter
which comes to my attention after the delivery of this letter and disclaim any
responsibility to advise you of future changes in law or fact which may affect
the above opinions.
 
This opinion letter is being furnished to the Lender in connection with the
transactions contemplated by the Credit Agreement, the Security Agreement and
the Note for its use and the use of its counsel.  This opinion letter is not to
be relied upon for any other purpose or by any other person, or distributed or
quoted from, in whole or in part, without my express written consent.
 
Respectfully yours,
 
DILIGENT BOARD MEMBER SERVICES, INC.
   
Robert Norton
 
General Counsel


 
- 3 -

--------------------------------------------------------------------------------

 
 
SCHEDULE “B”
 
LITIGATION
 
None.
 

 

--------------------------------------------------------------------------------

 
 
SCHEDULE “C”
 
OWNED PROPERTIES
 
None.

 

--------------------------------------------------------------------------------

 
 
SCHEDULE “D”
 
LEASED PROPERTIES
 
Headquarters at 39 West 37th Street, New York, New York 10018 (“Headquarters
Office”)
 
Finance at 155 Willowbrook Boulevard, Wayne, New Jersey 07470 (“Finance Office”)

 

--------------------------------------------------------------------------------

 
 
SCHEDULE “E”
 
FORM OF PROMISSORY NOTE
 
 REVOLVING PROMISSORY NOTE
 
U.S.$1,000,000
Dated: March 12, 2010.

 
FOR VALUE RECEIVED, the undersigned, DILIGENT BOARD MEMBER SERVICES, INC. (the
“Borrower”), HEREBY PROMISES TO PAY to the order of SPRING STREET PARTNERS, L.P.
(the “Lender”), the principal amount of One Million United States Dollars
(US$1,000,000), or, if less, the Outstanding Borrowings and to pay all other
amounts due on the days and in the amounts set forth in the credit agreement
referred to below (the “Credit Agreement”).  Unless defined herein, capitalized
terms which are defined in the Credit Agreement shall have the meanings
attributed thereto.
 
The Outstanding Obligations shall be payable in full on the Maturity Date, or
such earlier date as provided for in the Credit Agreement.
 
Interest on the Outstanding Borrowings of this Note from the date of this Note
until such principal amount is paid in full shall accrue at the Interest Rate
(as detailed in the Credit Agreement) and shall be payable on the dates and in
the manner set forth in the Credit Agreement.  The Commitment Fee shall be
calculated and be payable on the dates and in the manner set forth in the Credit
Agreement.
 
The Outstanding Obligations are payable in US Dollars to the Lender as follows:
SPRING STREET PARTNERS, L.P. (as detailed in the Credit Agreement), in
immediately available funds.  The Borrowings advanced by the Lender to the
Borrower and the interest rate applicable thereto, and all payments made with
respect thereto, shall be recorded by the Lender on its books.
 
This Note is the Note referred to in, and is entitled to the benefits of, the
Credit Agreement, dated March 12, 2010, between the Borrower and the
Lender.  The Credit Agreement, among other things, (a) provides for the
establishment of a secured Credit Facility by the Lender to the Borrower in the
principal amount of up to US$1,000,000 and (b) contains provisions for
acceleration of the maturity thereof upon the happening of certain stated
events.
 
Presentment for payment, demand, notice of protest and protest all other demands
and notices of any kind in connection with the execution, delivery, performance
and enforcement of this Note are hereby waived.
 
This Note shall be non-assignable by the Borrower and the obligation of the
Borrower to repay the Outstanding Obligations is secured under the Security.
 
Upon giving written notice thereof to the Borrower, this Note shall be
assignable by the Lender, in whole or in part, in accordance with the assignment
provisions contained in the Credit Agreement. Whenever in this Note reference is
made to Lender or Borrower, such reference shall be deemed to include, as
applicable, a reference to their respective successors and assigns.  The
provisions of this Note shall be binding upon Borrower and its successors, and
shall inure to the benefit of Lender and its successors and assigns.

 

--------------------------------------------------------------------------------

 
 
The Borrower shall pay, in accordance with the terms of the Credit Agreement,
all reasonable fees and expenses, including, without limitation, reasonable
legal fees and costs, incurred by the Lender in the enforcement or in an attempt
to enforce any of the Borrower’s obligations hereunder not performed when
due.  This Note shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York, without regard to conflicts
of law principles.  Whenever possible, each provision of this Note shall be
interpreted in such manner as to be effective and valid under applicable law,
but in case any provision of or obligation under this Note shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.
 
IN WITNESS WHEREOF the Borrower has caused this Note to be duly executed on the
date hereof.
 
DILIGENT BOARD MEMBER SERVICES, INC.
 
By:  
   
Name:  Alessandro Sodi
     
Title:  CEO and President


 
- 2 -

--------------------------------------------------------------------------------

 
 
SCHEDULE “F”
 
FORM OF DRAWDOWN REQUEST
 
FORM OF DRAWDOWN REQUEST
 
I, ____________________, the _______________________________________ of Diligent
Board Member Services, Inc., a Delaware corporation (the “Borrower”), do hereby
certify, on behalf of the Borrower, pursuant to the provisions of that certain
Credit Agreement, dated as of March 12, 2010 (as amended, restated, supplemented
or replaced from time to time, the “Credit Agreement”; capitalized terms used
herein without definition shall have the meanings ascribed thereto in the Credit
Agreement), by and between the Borrower and Spring Street Partners, L.P. (the
“Lender”), that:
 
1.           The Borrower hereby requests a Drawdown in the aggregate principal
amount of $____________ [must be $100,000 or a whole-number multiple thereof] to
be made on _________________, 20__, under the Credit Agreement.  The proceeds of
the Drawdown should be wired on behalf of the Borrower as set forth below.  The
foregoing instructions shall be irrevocable.
 
Bank Name:
Bank Address:
ABA#:
Account Name:
Account Number:
Federal Tax I.D. #:


2.           After giving effect to the foregoing, the amount of the Outstanding
Borrowings shall not exceed the Commitment.
 
3.           All representations and warranties of the Borrower made in the
Credit Agreement and the Security are true and correct as of the date hereof,
both before and immediately after giving effect to the application of the
proceeds of the Drawdown in connection with which this Drawdown Request is
given, and all applicable conditions set forth in Section 6.01 of the Credit
Agreement have been and continue to be satisfied as of the date hereof or
appropriately waived in writing by the Lender.
 
4.           The amount of all accounts receivable of the Borrower as of the
date hereof is equal to $________________.
 
DATED the ___ day of ____________, 20__.

 
DILIGENT BOARD MEMBER SERVICES, INC.
 
By:
   
Name:  Alessandro Sodi
     
Title:  CEO and President


 

--------------------------------------------------------------------------------

 
 
SCHEDULE “G”
 
PERMITTED ENCUMBRANCES
 
Collateral
 
Secured
Party
 
Debtor
 
UCC
Filing
 
UCC Filing #
NOTICE FILING:  The ‘Collateral’ defined below is covered by this financing
statement only to the extent such Collateral is provided to or obtained by
Debtor in connection with present or future:  (i) leases, loans, conditional
sale agreements or other agreements with Secured Party, or (ii) obligations
funded by Secured Party on behalf of or at the direction of Debtor.  Copies of
applicable agreements with specific Collateral listings can be obtained from
Secured Party.  To the extent listed in applicable agreements, Collateral
consist of all Debtor’s right, title and interest in the listed licenses,
equipment, inventory and goods (including, without limitation, attachments,
accessories, accessions and replacements), wherever located and whether now or
hereafter acquired or existing, together with all related:  (a) contracts,
documents of title, investment property, chattel paper, notes and instruments
(b) accounts, contract rights and general intangibles (c) records, data,
information and documentation (d) proceeds, whether cash or non-cash, and
products of the foregoing in any form and (e) all rights, claims and remedies of
Debtor arising in connection with any of the foregoing.  Debtor has no
independent or separate power, right or authority to encumber, transfer or
dispose of such Collateral or of any interest therein except as expressly
directed by Secured Party.
 
Key Equipment Finance, Inc.
 
Diligent Board
Member
Services, LLC
 
YES
 
6315973-8
                 
All of the following equipment together with all related software, whether now
owned or hereafter acquired and wherever located (all as more fully described on
IBM Credit LLC Supplement(s) # D37186) IBM Equipment Type 8849 9992 9993
9994  All additions, attachments, accessories, accessions and upgrades thereto
and any and all substitutions, replacements or exchanges for any such item of
equipment or software and any and all proceeds of any of the foregoing,
including, without limitations, payments under insurance or any indemnity or
warranty relating to loss or damage to such equipment and software.  IBM Credit
LLC files this notice as a precautionary filing.  See UCC 9-505.  (12/11/06) UCC
Log Number:  CPVP0D37186   2566587
 
IBM Credit LLC
 
Diligent Board
Member
Services, LLC
 
YES
 
6432384-6
                 
All equipment and other personal property, including but not limited to
furniture, fixtures and equipment subject to that certain Agreement Number
LA#092607JE2-003 dated September 26, 2007, between Secured Party as
Lessor/Creditor and Debtor as Lessee/Debtor, and subject to any and all existing
and future schedule entered into pursuant to and incorporating said Agreement,
together with all accessories, parts, attachments and appurtenances appertaining
or attached to any of the Equipment, and all substitutions, trade-ins, proceeds,
renewals and replacements of, and improvements and accessions to the
Equipment.  LA #092607JE2-003.
 
Envision Capital Group, LLC
 
Diligent Board
Member
Services, LLC
 
YES
 
2007-3898516
                 
All equipment and other personal property, including but not limited to
furniture, fixtures and equipment subject to that certain Agreement Number
LA#092607JE3-004 dated September 26, 2007, between Secured Party as
Lessor/Creditor and Debtor as Lessee/Debtor, and subject to any and all existing
and future schedule entered into pursuant to and incorporating said Agreement,
together with all accessories, parts, attachments and appurtenances appertaining
or attached to any of the Equipment, and all substitutions, trade-ins, proceeds,
renewals and replacements of, and improvements and accessions to the
Equipment.  LA #092607JE3-004.
 
Envision Capital Group, LLC
 
 
 
Diligent Board
Member
Services, LLC
 
YES
 
2007-3898524
   
Assignment to: Marlin Leasing Corporation
         
2007-4367610

 
 

--------------------------------------------------------------------------------

 
 
Collateral
 
Secured
Party
 
Debtor
 
UCC
Filing
 
UCC Filing #
(1) Catalyst 3750 24 10/100/1000T+4, SFP enhanced multiplayer, (1)
CON-SNTP-3750G24T: Smartnet 24x7x4 CAT 3750 24 enhanced multilayer, (1) ASA 5520
appliance with SW, HA, 4GE+FE, 3DES/AES, New (1) ASA 5520 appliance with SW, HA
4GE+FE, 3DES/AES, New (1) CON-SNTP-AS2BUNK9 Smartnet 24x7x4 (1) CON
SNTP-AS2BUNK9 Smartnet 24x7x4, (1) ASA 5500 AIP security services module-10, (1)
ASA 5500 AIP security services odule-10, (1) CON-SU1-ASIP10K9 IPS SVC, AR NBD
ASA AIP, (1) CON-SU1-ASIP10K9 IPS SVC AR NBD.  “and all replacements,
substitutions, accessions, add-ons, and all proceeds and accounts of the Debtor
arising out of or related to the foregoing.  This Financing Statement relates to
an Equipment Lease between the Debtor (as Lessee) and the Secured Party (as
Lessor).  The Lease is a “true lease”, and this Financing Statement is filed to
give notice of Secured Party’s ownership interest in the collateral and also as
a precautionary measure in the event the Lease is determined to be other than a
true lease.”
 
Marlin Leasing Corp
 
Diligent Board
Member
Services, LLC
 
YES
 
2007-4333422
                 
All computer equipment and peripherals (collectively “Equipment”), wherever
located, heretofore or hereafter financed to DILIGENT BOARD MEMBER SERVICES, INC
/ DILIGENT PARTNERS, LLC by Creditor pursuant to that certain revolving credit
Account #6879450205000223512, dated March 7, 2008 (the “Account”) and all of
Lessee’s rights, title and interest in and to use any software and services
(collectively, “Software”) financed under and described in the Account, along
with any additions, financed amounts, modifications or supplements to the
Account, and all substitutions, additions, accessions and replacements to the
Equipment and Software, now or hereafter installed in, affixed to, or used in,
conjunction with the Equipment and Software and the proceeds thereof together
with all payments, insurance proceeds, any refunds or credits obtained by Debtor
from a manufacturer, licensor or service provider, or other proceeds and
payments due and to become due and arising from or relating to said Equipment,
Software or the Account.
 
Dell Financial Services L.P.
 
Diligent Board
Member
Services, Inc.
 
YES
 
2008-0859817

 
 

--------------------------------------------------------------------------------

 
 
Collateral
 
Secured
Party
 
Debtor
 
UCC
Filing
 
UCC Filing #
See attached equipment listing:
 
1 CMODEMUS EMC Clarion Service Modum US 2 20 CX4G15450 EMC 146 GB 15K 4GB FC 3 2
CS4PDAE EMC 4G DAE Factory Install 4 1 CS4SPS EMC CK4-120 Optional Second SPS 5
1 CX412CKIT EMC CS4-120 Common RTU & PowerPath Docs 6 1 CX412OC EMC CX4-120C SPE
with Single SPS 7 1 FSBUNDEMCCX4120 WEMC Clarion Storage Array 8 1 MPRESW001 EMC
Premium SW Support Open SW 36 Mths 9 1 MPRESW004 EMC Premium SW Support Open SW
Mths 10 2 NAVAGTWINKIT EMC Navisphere Agent for Windows Kit 11 1 NAVAYZ4KIT EMC
Navisphere Analyzer CX4 Media Kit 12 1 NAVAY24120 EMC Navisphere Analyzer for
the CX4-120 13 1 NAV4KIT EMC Navisphere Manager CX4 Media Kit 14 1 NAV4120 EMC
Navisphere Manager fort he CX4-120 15 1 VCX414615K EMC 145GB 15K 4G Drives Vault
pack Qty 5 16 1 VP4KIT EMC VirtualProvisioning for the CX4-120 18 1 EMC Virtual
Provisioning for the CX-120 18 1 WUPRESHW001 Premium HW Support Warr UPG 36mths
 
All of the equipment and personal property and all modifications and additions
thereto and replacements and substitutions therefore, together with all
accessories, accessions, attachments, in whole or in part, leased or be leased
by Lessor to Lessee pursuant to Schedule No. 637846 to Master Lease Agreement
dated October 1, 2009 between Presidio Technology Capital, LLC f/k/a Solarcom
Capital, LLC (Lessor) and Diligent Board Member Services, Inc. (Lessee) together
with the proceeds thereof.  This filing for precautionary purposes in connection
with equipment leasing and is not to be construed as indicating the transaction
is other than a true lease.
 
Presidio Technology Capital, LLC
 
Diligent Board
Member
Services, Inc.
 
YES
 
2009-3291959
                 
See attached equipment listing:
 
1 CMODEMUS EMC Clarion Service Modum US 2 20 CX4G15450 EMC 146 GB 15K 4GB FC 3 2
CS4PDAE EMC 4G DAE Factory Install 4 1 CS4SPS EMC CK4-120 Optional Second SPS 5
1 CX412CKIT EMC CS4-120 Common RTU & PowerPath Docs 6 1 CX412OC EMC CX4-120C SPE
with Single SPS 7 1 FSBUNDEMCCX4120 WEMC Clarion Storage Array 8 1 MPRESW001 EMC
Premium SW Support Open SW 36 Mths 9 1 MPRESW004 EMC Premium SW Support Open SW
Mths 10 2 NAVAGTWINKIT EMC Navisphere Agent for Windows Kit 11 1 NAVAYZ4KIT EMC
Navisphere Analyzer CX4 Media Kit 12 1 NAVAY24120 EMC Navisphere Analyzer for
the CX4-120 13 2 NAV4KIT EMC Navisphere Manager CX4 Media Kit 14 1 NAV4120 EMC
Navisphere Manager fort he CX4-120 15 1 VCX414615K EMC 145GB 15K 4G Drives Vault
pack Qty 5 16 1 VP4KIT EMC VirtualProvisioning for the CX4-120 18 1 EMC Virtual
Provisioning for the CX-120 18 1 WUPRESHW001 Premium HW Support Warr UPG 36mths
 
All of the equipment and personal property and all modifications and additions
thereto and replacements and substitutions therefore, together with all
accessories, accessions, attachments, in whole or in part, leased or be leased
by Lessor to Lessee pursuant to Schedule No. 637848 to Master Lease Agreement
dated October 1, 2009 between Presidio Technology Capital, LLC f/k/a Solarcom
Capital, LLC (Lessor) and Diligent Board Member Services, Inc. (Lessee) together
with the proceeds thereof.  This filing for precautionary purposes in connection
with equipment leasing and is not to be construed as indicating the transaction
is other than a true lease.
  
Presidio Technology Capital, LLC
  
Diligent Board
Member
Services, Inc.
  
YES
  
2009-3292015


 

--------------------------------------------------------------------------------

 
 
SCHEDULE “H”
 
LOCATION OF ASSETS
 
PEER 1, 1000-555 West Hastings Street, Vancouver, BC, Canada V6B 4N5 (Servers)
 
Elus, 1525 – 10th Avenue SW, Calgary, AB, Canada T3C 0J4 (Servers)
 
Equinix, 275 Hartz Way, Secaucus, New Jersey 07094 (Servers)
 
Switch and Data Inside Delivery, 151 Front Street, Suite 707, Toronto, ON Canada
M5J2N1 (Servers)

 

--------------------------------------------------------------------------------

 
 
SCHEDULE “I”
 
INTELLECTUAL PROPERTY
 
Patents – NA
 
Patent Applications – NA
 
Trademarks – Diligent®   Diligent Boardbooks™
 
Trade names – NA
 
Copyrights – None filed
 
Licenses and Rights with Respect to Intellectual Property – Service Agreements
with Clients

 

--------------------------------------------------------------------------------

 
 
SCHEDULE “J”
 
LICENSES
 
None.
 

--------------------------------------------------------------------------------


 
SCHEDULE “K”
 
SUBSIDIARIES
 
Diligent Board member Services NZ, Limited
 
Diligent Boardbooks Limited

 

--------------------------------------------------------------------------------

 
 
SCHEDULE “L”
 
PREDECESSOR/TRADE NAMES
 
None.

 

--------------------------------------------------------------------------------

 